Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed with the Securities and Exchange Commission on November 17, 2008 1933 Act No. 333-146680 1940 Act No. 811-22132 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. /_/ Post-Effective Amendment No. 6 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 8 (Check appropriate box or boxes) ABERDEEN FUNDS (Exact Name of Registrant as Specified in Charter) 5 Tower Bridge 300 Barr Harbor Drive, Suite 300 West Conshohocken, PA 19428 (Address of Principal Executive Offices) (Zip Code) (610) 238-3600 (Registrant's Telephone Number, including Area Code) Lucia Sitar, Esquire c/o Aberdeen Asset Management Inc 1735 Market Street, 37 th Floor Philadelphia, PA 19103 (Name and Address of Agent for Service of Process) With Copies to: Barbara A. Nugent, Esquire Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): /_/ immediately upon filing pursuant to paragraph (b) of Rule 485 /X/ on November17, 2008 pursuant to paragraph (b) of Rule 485 /_/ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 /_/ on (date) pursuant to paragraph (a)(1) of Rule 485 /_/ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 /_/ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: /_/ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This post-effective amendment only relates to all of the share classes of the Aberdeen Core Plus Income Fund and Aberdeen Core Income Fund. Aberdeen Funds Aberdeen Core Plus Income Fund Aberdeen Core Income Fund PROSPECTUS November 17, 2008 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these Funds shares or determined whether this prospectus is complete or accurate. To state otherwise is a crime. www .aberdeeninvestments.com ABERDEEN CORE PLUS INCOME FUND The Aberdeen Core Plus Income Fund is primarily intended to maximize total return consistent with the preservation of capital and prudent investment management by investing for both current income and capital appreciation. Class Class A Class C Class R Institutional Class Institutional Service Class Ticker ACBAX ACBCX ACBRX ACBMX ACBDX ABERDEEN CORE INCOME FUND The Aberdeen Core Income Fund is primarily intended to maximize total return consistent with the preservation of capital and prudent investment management by investing for both current income and capital appreciation. Class Class A Class C Class R I nstitutional Class Institutional Service Class Ticker ACBEX ACBFX ACBHX ACBJX ACBKX 2 TABLE OF CONTENTS Section Aberdeen Funds Page 1 Section 1 Fund Summary & Performance Page 2 Aberdeen Core Plus Income Fund Page 2 Aberdeen Core Income Fund Page 11 Section 2 Fund Details Page 18 Additional Information about Investments, Investment Page 18 Techniques and Risks Section 3 Fund Management Page 22 Investment Adviser & Subadviser Page 22 Management Fees Page 22 Portfolio Management Page 23 Section 4 Historical Performance Data of the Adviser Page 26 Section 5 Investing with Aberdeen Funds Page 29 A Note About Share Classes Page 29 Choosing a Share Class Page 29 Reduction and Waiver of Class A Sales Charges Page 31 Waiver of Contingent Deferred Sales Charges  Class A and Page 33 Class C Shares Sales Charges and Fees Page 35 Administrative Services Fees Page 35 Revenue Sharing Page 36 Contacting Aberdeen Funds Page 36 Buying Shares Page 38 Fund Transactions  Class A and Class C Shares Page 38 Fair Value Pricing Page 41 In-Kind Purchases Page 41 Minimum Investments Page 41 Customer Identification Information Page 42 Accounts with Low Balances Page 42 Exchanging Shares Page 42 Automatic Withdrawal Program Page 43 Selling Shares Page 43 Excessive or Short-Term Trading Page 44 Restrictions on Transactions Page 45 Exchange and Redemption Fees Section 6 Distribution and Taxes Page 48 Income and Capital Gains Distributions Page 48 Selling and Exchanging Shares Page 49 Other Tax Jurisdictions Page 49 Tax Status for Retirement Plans and Other Tax-Deferred Page 49 Accounts Backup Withholding Page 49 Section 7 Financial Highlights Page 49 ABERDEEN FUNDS This prospectus provides information about two funds (the  Funds  ), the shares of which are offered by Aberdeen Funds (the  Trust  ): Aberdeen Core Plus Income Fund (Core Plus Income Fund) Aberdeen Core Income Fund (Core Income Fund) Both Funds are primarily intended to maximize total return consistent with the preservation of capital and prudent investment management by investing for both current income and capital appreciation. The following section summarizes key information about each Fund, including information regarding their investment objectives, principal strategies, principal risks, performance and fees. As with any mutual fund, there can be no guarantee that either of the Funds will meet their objectives or that their performance will be positive for any period of time. Each Funds investment objective can be changed without shareholder approval, although you will receive notice of any material change. Aberdeen Asset Management Inc. (the Adviser) serves as each Funds investment adviser. A Note About Share Classes Each Fund offers five share classes  Class A, Class C, Class R, Institutional Service Class and Institutional Class. Section 1 Aberdeen Core Plus Income Fund Summary and Performance Objective The Core Plus Income Fund seeks to maximize total return consistent with the preservation of capital and prudent investment management by investing for both current income and capital appreciation. Principal Strategies The Core Plus Income Fund seeks to achieve its objective by investing primarily (generally, at least 80% of its net assets) in a diversified portfolio of fixed income securities and instruments, which include, but are not limited to the following: U.S. Government securities (including Treasury, agency and government sponsored enterprises), foreign government and agency, supranational, and quasi government obligations, residential mortgage-backed securities (MBS), commercial mortgage-backed securities (CMBS), asset-backed securities (ABS), municipal obligations, corporate obligations (including preferred stock, hybrid capital securities, and convertible bonds), loan participations and assignments including revolving credit facilities, inflation-indexed securities, non-dollar denominated securities, U.S. dollar denominated securities of foreign issuers, cash equivalents including commercial paper, repurchase agreements, and other short term investments, private placements including securities issued under 144(a), structured securities, derivative instruments including futures, interest rate swaps, options and credit derivatives, securities issued by government and non-government entities in emerging market countries as determined by the Adviser, and currency forward contracts. Up to 25% of total assets may be invested in securities that are rated below investment grade (junk bonds). Investment grade securities are those rated Baa/BBB or higher by a nationally recognized statistical rating organization (NRSRO) including Moodys Investor Services, Inc. (Moodys), Standard and Poors Rating Group (Standard & Poors), or Fitch, Inc. (Fitch), or if unrated, determined by the Adviser to be of comparable quality. The Core Plus Income Fund may invest in securities issued by sovereign and non-sovereign entities domiciled in emerging market countries as determined by the Adviser. Exposure to non-dollar denominated fixed income instruments is limited to 25% of the market value of the Fund. Un-hedged exposure to foreign currencies generally will not exceed 10% of the market value of the Fund. Currency forwards may be used for hedging purposes, as well as for outright active currency positions. Cross hedging is permitted. Furthermore, the net incremental aggregate sum of the currency exposures for non-hedging purposes, irrespective of whether they are long or short, cannot exceed 10% of the net assets of the Core Plus Income Fund. Derivative instruments tied to permissible fixed income instruments are permitted for hedging and managing risk exposures. The Fund may use derivative instruments as a substitute for purchasing or selling securities or for non-hedging purposes to seek to enhance potential gains. The Core Plus Income Fund may also buy or sell securities on a forward commitment basis and lend portfolio securities. 2 Principal Risks The Core Plus Income Fund cannot guarantee that it will achieve its investment objective. As with any fund, the value of the Core Plus Income Funds investmentsand therefore, the value of Fund sharesmay fluctuate. These changes may occur because of: Credit Risk . Credit risk refers to the likelihood that an issuer will default in the payment of the principal or interest on an instrument and is broadly gauged by the credit ratings of the securities in which the Fund invests. However, ratings are only the opinions of rating agencies and are not guarantees of the quality of the securities. In addition, the depth and liquidity of the market for a fixed income security may affect its credit risk. Credit risk of a security may change over its life and rated securities are often reviewed and may be subject to down grade by a rating agency. A fund purchasing bonds faces the risk that the creditworthiness of an issuer may decline, causing the value of the bonds to decline. In addition, an issuer may not be able to make timely payments on the interest and/or principal on the bonds it has issued. Because the issuers of high-yield bonds or junk bonds (bonds rated below the fourth highest category) may be in uncertain financial health, the prices of these bonds may be more vulnerable to bad economic news or even the expectation of bad news, than investment-grade bonds. In some cases, bonds, particularly high-yield bonds, may decline in credit quality or go into default. Because the Fund may invest in securities not paying current interest or in securities already in default, these risks may be more pronounced. Fixed income securities are not traded on exchanges. The over-the-counter market may be illiquid and there may be times when no counterparty is willing to purchase or sell certain securities. The nature of the market may make valuations difficult or unreliable. Interest Rate Risk . Interest rates have an effect on the value of the Funds fixed income investments because the value of those investments will vary as interest rates fluctuate. Generally, fixed income securities will decrease in value when interest rates rise and when interest rates decline, the value of fixed income securities can be expected to rise. The longer the effective maturity of the Funds securities, the more sensitive the Fund will be to interest rate changes. (As a general rule, a 1% rise in interest rates means a 1% fall in value for every year of duration. Duration is a measure of the average life of a fixed-income security that was developed as a more precise alternative to the concepts of term to maturity or average dollar weighted maturity as measures of volatility or risk associated with changes in interest rates. With respect to the composition of a fixed-income portfolio, the longer the duration of the portfolio, generally, the greater the anticipated potential for total return, with, however, greater attendant interest rate risk and price volatility than for a portfolio with a shorter duration.) As interest rates decline, the issuers of securities held by the Fund may prepay principal earlier than scheduled, forcing the Fund to reinvest in lower-yielding securities. Prepayment may reduce the Funds income. As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities. This will have the effect of locking in a below-market interest rate, increasing the Funds duration and reducing the value of such a security. Because the Fund may invest in mortgage-related securities, it is more vulnerable to both of these risks. Call and Redemption Risk. Some bonds allow the issuer to call a bond for redemption (i.e., exercise its right to pay principal earlier than expected) before it matures. If this happens, the Core Plus Income Fund may be unable to recoup all of its initial investment and may be required to invest the proceeds in securities with lower yields. Market Risk . Deteriorating market conditions might cause a general weakness in the market that reduces the prices of securities in that market. Developments in a particular class of bonds or the stock market could also adversely affect the Fund by reducing the relative attractiveness of bonds as an investment. Also, to the extent that the Fund emphasizes bonds from any given industry, it could be hurt if that industry does not do well. Mortgage-Related Securities Risk . The Fund may invest in mortgage-related securities. Rising interest rates may cause an issuer to exercise its right to pay principal later than expected which tends to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates. As a 3 result, in a period of rising interest rates, a fund that holds mortgage-related securities may exhibit additional volatility. This is known as extension risk. In addition, mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Fund because the Fund will have to reinvest that money at the lower prevailing interest rates. Certain real estate markets have experienced declines in prices and demand, most notably in the residential housing market. In addition, there have been rising delinquency rates in highly leveraged homes to weaker borrowers (subprime mortgage loans) that have caused rising defaults on loans. The default rate on these loans is higher than initially anticipated and, continues to grow. These defaults have caused unexpected losses for loan originators and certain sub-prime lenders. The deteriorating situation with loans and lenders has led to instability in capital markets associated with securities that are linked to the sub-prime mortgage market. Additionally, instability in the markets for mortgage-backed securities may affect the liquidity of such securities, which means that the Fund may be unable to sell such securities at an advantageous time and price. As a result, the value of such securities may decrease and the Fund may incur greater losses on the sale of such securities than under more stable market conditions. Furthermore, instability and illiquidity in the market for lower rated mortgage-backed securities may affect the overall market for such securities, thereby impacting the liquidity and value of higher-rated securities. These events may increase the risks associated with investments in mortgage-backed securities. Foreign Investment Risk. Foreign investments involve certain special risks, including: Political Risk . Some foreign governments have limited the outflow of profits to investors abroad, imposed restrictions on the exchange or export of foreign currency, extended diplomatic disputes to include trade and financial relations, seized foreign investment and imposed higher taxes. Sovereign Risk. An issuer of non-U.S. Sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay the principal or interest when due. The Fund may have limited recourse to compel payment in the event of a default. Information Risk . Companies based in foreign markets are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the U.S. Therefore, their financial reports may present an incomplete, untimely or misleading picture of a company, as compared to the financial reports required in the U.S. Liquidity Risk . Investments that trade less can be more difficult or more costly to buy, or to sell, than more liquid or active investments. This liquidity risk is a factor of the trading volume of a particular investment, as well as the size and liquidity of the entire local market. On the whole, foreign exchanges are smaller and less liquid than U.S. exchanges. This can make buying and selling certain investments more difficult and costly. Relatively small transactions in some instances can have a disproportionately large effect on the price and supply of securities. In certain situations, it may become virtually impossible to sell an investment in an orderly fashion at a price that approaches portfolio managements estimate of its value. For the same reason, it may at times be difficult to value the Funds foreign investments. Regulatory Risk . There is generally less government regulation of foreign markets, companies and securities dealers than in the U.S. Currency Risk . The Fund invests in securities denominated in foreign currencies. Changes in exchange rates between foreign currencies and the U.S. dollar may affect the U.S. dollar value of foreign securities or the income or gain received on these securities. Limited Legal Recourse Risk . Legal remedies for investors may be more limited than the legal remedies available in the U.S. 4 Trading Practice Risk . Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. Taxes . Foreign withholding and certain other taxes may reduce the amount of income available to distribute to shareholders of the Fund. In addition, special U.S. tax considerations may apply to the Funds foreign investments. Emerging Market Risk . All of the risks of investing in foreign securities are increased in connection with investments in emerging markets securities. In addition, profound social changes and business practices that depart from norms in developed countries economies have hindered the orderly growth of emerging economies and their markets in the past and have caused instability. High levels of debt tend to make emerging economies heavily reliant on foreign capital and vulnerable to capital flight. Countries in emerging markets are also more likely to experience high levels of inflation, deflation or currency devaluation, which could also hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. High Yield Securities and Bank Loan Risk. The Fund may invest or hold securities rated lower than Baa by Moodys, BBB by Standard & Poors, or the equivalent rating of another NRSRO, which are considered below investment grade, or in comparable unrated securities. The Fund may continue to hold previously acquired securities that subsequently become rated below investment grade. Below investment grade securities are commonly known as high yield or junk bonds. Securities which are in the lower-grade categories generally offer a higher current yield than is offered by higher-grade securities of similar maturities, but they also generally involve greater risks, such as greater credit risk, greater market risk and volatility, and greater liquidity concerns. High yield securities and bank loans may be more susceptible to real or perceived adverse economic and competitive industry conditions than investment grade securities. The prices of high yield securities and bank loans have in the past been found to be less sensitive to interest-rate changes than higher-rated investments, but more sensitive to adverse economic downturns or individual corporate developments. A projection of an economic downturn or of a period of rising interest rates, for example, could cause a decline in high yield security or bank loan prices because the advent of a recession could lessen the ability of a highly leveraged company to make principal and interest payments on its debt securities or bank loans. If an issuer of high yield securities or bank loans defaults, in addition to risking payment of all or a portion of interest and principal, the Fund may incur additional expenses to seek recovery. In the case of high yield securities structured as zero-coupon or pay-in-kind securities, their market prices are affected to a greater extent by interest rate changes, and therefore tend to be more volatile than securities which pay interest periodically and in cash. The markets for high yield securities and bank loans may be less liquid than the markets for investment grade securities. To the extent that there is no established retail market for high yield securities or bank loans in which the Fund may invest, trading in such securities may be relatively inactive. Prices of high yield securities and bank loans may decline rapidly if a significant number of holders were to decide to sell their holdings in those securities. Changes in expectations regarding an individual issuer of high yield securities or bank loans generally could reduce market liquidity for such securities and make their sale by the Fund more difficult. Derivatives Risk. Risks associated with derivatives include the risk that the derivative is not well correlated with the security, index or currency to which it relates; the risk that derivatives may result in losses or missed opportunities; the risk that the Fund will be unable to sell the derivative because of an illiquid secondary market; the risk that a counterparty is unwilling or unable to meet its obligation; and the risk that the derivative transaction could expose the Fund to the effects of leverage, which could increase the Funds exposure to the market and magnify potential losses. There is no guarantee that derivatives, to the extent employed, will have the intended effect, and their use could cause lower returns or even losses to the Fund. The use of derivatives by the Fund to hedge risk may reduce the opportunity for gain by offsetting the positive effect of favorable price movements. 5 Pricing Risk. At times, market conditions may make it difficult to value some investments, and the Fund may use certain valuation methodologies for some of its investments, such as fair value pricing. Given the subjective nature of such valuation methodologies, it is possible that the value determined for an investment may be different than the value realized upon such investments sale. If the Fund has valued its securities too highly, you may pay too much for fund shares when you buy into the Fund. If the Fund has underestimated the price of its securities, you may not receive the full market value when you sell your fund shares. Securities Lending Risk. Any loss in the market price of securities loaned by the Fund that occurs during the term of the loan would be borne by the Fund and would adversely affect the Funds performance. Also, there may be delays in recovery of securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially while the loan is outstanding. However, loans will be made only to borrowers selected by the Funds delegate after a review of relevant facts and circumstances, including the creditworthiness of the borrower. The Fund will not have the right to vote any securities having voting rights during the existence of the loan, but the Fund may call the loan in anticipation of an important vote to be taken by the holders of the securities or the giving or the withholding of their consent on a material matter affecting the investment. Liquidity Risk. The risk that the Fund may invest to a greater degree in instruments that trade in lower volumes and may make investments that may be less liquid than other investments. Also the risk that the Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions. When there is no willing buyer and investments cannot be readily sold at the desired time or price, the Fund may have to accept a lower price or may not be able to sell the instrument at all. An inability to sell a portfolio position can adversely affect the Funds value or prevent the Fund from being able to take advantage of other investment opportunities. To meet redemption requests, a Fund may be forced to sell liquid securities at an unfavorable time and conditions. To the extent that the Fund invests in non-investment grade fixed income securities, and emerging country issuers it will be especially subject to the risk that during certain periods, the liquidity of particular issuers or industries, or all securities within a particular investment category, will shrink or disappear suddenly and without warning as a result of adverse economic, market or political events, or adverse investor perceptions, whether or not accurate. Non-Hedging Foreign Currency Trading Risk. The Funds Adviser may purchase or sell foreign currencies through the use of forward contracts based on the Advisers judgment regarding the direction of the market for a particular foreign currency or currencies. In pursuing this strategy, the Adviser seeks to profit from anticipated movements in currency rates by establishing long and/or short positions in forward contracts on various foreign currencies. Foreign exchange rates can be extremely volatile and a variance in the degree of volatility of the market or in the direction of the market from the Advisers expectations may produce significant losses to the Fund. Portfolio Turnover. The Core Plus Income Fund is actively managed. As such, the Fund may have high portfolio turnover and the portfolio turnover rate is anticipated to exceed 100% per year. A higher portfolio turnover rate increases transaction costs and, as a result, may adversely impact the Funds performance. High portfolio turnover may also increase share price volatility and may generate more short-term capital gains that will generally be taxable to Fund shareholders as ordinary income. Other factors that could affect performance include: portfolio management could be wrong in the analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. at times, market conditions might make it hard to value some investments or to get an attractive price for them. If the value of the Core Plus Income Funds investments goes down, you may lose money. 6 For additional information regarding the above identified risks, see Section 2, Fund Details: Additional Information about Investments, Investment Techniques and Risks. Performance Performance information is not available for the Core Plus Income Fund because it is new. However, the Adviser and its affiliates manage separate accounts and commingled funds with substantially similar investment objectives and policies as the Core Plus Income Fund. For more information about these similar accounts, including performance information, see Historical Performance Data of the Adviser. 7 Fees and Expenses This table describes the fees and expenses you may pay when buying and holding shares of the Core Plus Income Fund, depending on the share class you select. Class Class C Class R Institutional Institutional A Shares Shares Service Class Class Shares Shares Shares Shareholder fees (paid directly from your investment) Maximum Sales 4.25% None None None None Charge (Load) imposed upon purchases (as a percentage of offering price) Maximum Deferred None 1.00% None None None Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) Redemption/Exchange 2.00% 2.00% 2.00% 2.00% 2.00% Fee (as a percentage of amount redeemed or exchanged) Annual Fund operating expenses (expenses that are deducted from fund assets) Management Fees 0.33% 0.33% 0.33% 0.33% 0.33% Distribution and/or 0.25% 1.00% 0.50% None None Service (12b-1) Fees Other Expenses 0.41% 0.31% 0.41% 0.41% 0.31% Total annual fund 0.99% 1.64% 1.24% 0.74% 0.64% operating expenses Less: Amount of Fee 0.14% 0.14% 0.14% 0.14% 0.14% Limitations/Expense Reimbursements Net annual fund 0.85% 1.50% 1.10% 0.60% 0.50% operating expenses (Footnotes included after Example) 8 Example This Example is intended to help you compare the cost of investing in the Core Plus Income Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Core Plus Income Fund for the time periods indicated and then sell all of your shares at the end of those periods. It assumes a 5% return each year, no change in expenses and the expense limitations for one year only (if applicable). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A Shares* $508 $714 Class C Shares $360 $504 Class R Shares $112 $380 Institutional Class Shares $61 $222 Institutional Service Class Shares $51 $191 * Assumes a CDSC does not apply. You would pay the following expenses on the same investment if you did not sell your shares**: 1 Year 3 Years Class C Shares $153 $504 ** Expenses paid on the same investment in Class A (unless your shares are subject to a CDSC applicable to purchases of $1,000,000 or more), Class R, Institutional Service Class and Institutional Class shares do not change, whether or not you sell your shares. The Core Plus Income Fund does not apply sales charges on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. 1 If you buy and sell shares through a broker or other financial intermediary, the intermediary may charge a separate transaction fee. 2 The sales charge on purchases of Class A shares is reduced or eliminated for purchases of $100,000 or more. For more information, see Section 5, Investing with Aberdeen Funds: Choosing a Share Class Reduction and Waiver of Class A Sales Charges. 3 A contingent deferred sales charge (CDSC) of up to 0.75% will apply to certain redemptions of Class A shares if purchased without sales charges and for which a finders fee was paid. See Section 5, Investing with Aberdeen Funds: Choosing a Share ClassPurchasing Class A Shares without a Sales Charge. 4 A CDSC of 1% is charged if you sell Class C shares within the first year after purchase. For more information, see Section 5, Investing with Aberdeen Funds: Choosing a Share Class  Class C Shares. 9 5 A redemption/exchange fee of 2% applies to shares redeemed or exchanged within 15 calendar days after the date they were purchased. This fee is intended to discourage frequent trading of Fund shares that can negatively affect the Funds performance. The fee does not apply to shares purchased through reinvested dividends or capital gains or shares held in certain omnibus accounts or retirement plans that cannot implement the fee. 6 The Annual Fund Operating Expenses are annualized expenses based on anticipated fees and expenses payable by the Fund for the current fiscal year. 7 Other Expenses include other ordinary operating expenses of the Fund including administrative services fees which are permitted to be up to 0.25% with respect to Class A, Class R and Institutional Service Class shares. The full 0.25% in administrative services fees is not reflected in Other Expenses at this time because the Fund does not currently anticipate selling its shares to intermediaries that charge the full amount permitted during the current fiscal year. The amount currently reflected in Other Expenses for administrative services fees is 0.10% for Class A Shares, 0.10% for Class R Shares and 0.10% for Institutional Service Class Shares. If the maximum amount of administrative services fees were charged, the Net annual fund operating expenses would be higher. 8 The Trust and the Adviser have entered into a written contract limiting operating expenses to 0.75% for Class A, 1.50% for Class C, 1.00% for Class R, 0.50% for Institutional Service Class, and 0.50% for Institutional Class at least through the Funds first year of operations. This limit excludes certain Fund expenses, including any taxes, interest, brokerage fees, short-sale dividend expenses, Acquired Fund Fees and Expenses and administrative services fees. The Trust is authorized to reimburse the Adviser for management fees previously limited and/or for expenses previously paid by the Adviser, provided, however that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser limited the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation in the agreement at the time the expenses are waived. 10 Section 1 Aberdeen Core Income Fund Summary and Performance Objective The Core Income Fund seeks to maximize total return consistent with the preservation of capital and prudent investment management by investing for both current income and capital appreciation. Principal Strategies The Core Income Fund seeks to achieve its objective by investing primarily (generally, at least 80% of its net assets) in a diversified portfolio of fixed income securities and instruments, which include, but are not limited to the following: U.S. Government securities (including Treasury, agency and government sponsored enterprises), foreign government and agency, supranational, and quasi government obligations, residential mortgage-backed securities (MBS), commercial mortgage-backed securities (CMBS), asset-backed securities (ABS), municipal obligations, corporate obligations (including preferred stock, hybrid capital securities, and convertible bonds), loan participations and assignments including revolving credit facilities, inflation-indexed securities, U.S. dollar denominated securities of foreign issuers, non-U.S. dollar denominated issues provided that all currency exposure is hedged, cash equivalents including commercial paper, repurchase agreements, and other short term investments, private placements including securities issued under 144(a), structured securities, derivative instruments including futures, interest rate swaps, options and credit derivatives, and currency forward contracts. The Core Income Fund will primarily invest in investment grade securities at the time of purchase. Investment grade securities are those rated Baa3/BBB- or higher. Up to 5% of the market value of the fund may be invested in securities rated Ba1/BB+ to Ba3/BB-. Ratings from a nationally recognized statistical rating organization (NRSRO) including Moodys Investor Services, Inc. (Moodys), Standard and Poors Rating Group (Standard & Poors), or Fitch, Inc. (Fitch) will apply, or if unrated, be determined by the Adviser to be of comparable quality. Derivative instruments tied to permissible fixed income instruments are permitted for hedging and managing risk exposures. The Fund may use derivative instruments as a substitute for purchasing or selling securities or for non-hedging purposes to seek to enhance potential gains. The Core Income Fund may also buy or sell securities on a forward commitment basis and lend portfolio securities. Principal Risks The Core Income Fund cannot guarantee that it will achieve its investment objective. As with any fund, the value of the Core Income Funds investmentsand therefore, the value of Fund sharesmay fluctuate. These changes may occur because of: 11 Credit Risk . Credit risk refers to the likelihood that an issuer will default in the payment of the principal or interest on an instrument and is broadly gauged by the credit ratings of the securities in which the Fund invests. However, ratings are only the opinions of rating agencies and are not guarantees of the quality of the securities. In addition, the depth and liquidity of the market for a fixed income security may affect its credit risk. Credit risk of a security may change over its life and rated securities are often reviewed and may be subject to down grade by a rating agency. A fund purchasing bonds faces the risk that the creditworthiness of an issuer may decline, causing the value of the bonds to decline. In addition, an issuer may not be able to make timely payments on the interest and/or principal on the bonds it has issued. Because the issuers of high-yield bonds or junk bonds (bonds rated below the fourth highest category) may be in uncertain financial health, the prices of these bonds may be more vulnerable to bad economic news or even the expectation of bad news, than investment-grade bonds. In some cases, bonds, particularly high-yield bonds, may decline in credit quality or go into default. Because the Fund may invest in securities not paying current interest or in securities already in default, these risks may be more pronounced. Fixed income securities are not traded on exchanges. The over-the-counter market may be illiquid and there may be times when no counterparty is willing to purchase or sell certain securities. The nature of the market may make valuations difficult or unreliable. Interest Rate Risk . Interest rates have an effect on the value of the Funds fixed income investments because the value of those investments will vary as interest rates fluctuate. Generally, fixed income securities will decrease in value when interest rates rise and when interest rates decline, the value of fixed income securities can be expected to rise. The longer the effective maturity of the Funds securities, the more sensitive the Fund will be to interest rate changes. (As a general rule, a 1% rise in interest rates means a 1% fall in value for every year of duration. Duration is a measure of the average life of a fixed-income security that was developed as a more precise alternative to the concepts of term to maturity or average dollar weighted maturity as measures of volatility or risk associated with changes in interest rates. With respect to the composition of a fixed-income portfolio, the longer the duration of the portfolio, generally, the greater the anticipated potential for total return, with, however, greater attendant interest rate risk and price volatility than for a portfolio with a shorter duration.) As interest rates decline, the issuers of securities held by the Fund may prepay principal earlier than scheduled, forcing the Fund to reinvest in lower-yielding securities. Prepayment may reduce the Funds income. As interest rates increase, slower than expected principal payments may extend the average life of fixed income securities. This will have the effect of locking in a below-market interest rate, increasing the Funds duration and reducing the value of such a security. Because the Fund may invest in mortgage-related securities, it is more vulnerable to both of these risks. Call and Redemption Risk. Some bonds allow the issuer to call a bond for redemption (i.e., exercise its right to pay principal earlier than expected) before it matures. If this happens, the Core Income Fund may be unable to recoup all of its initial investment and may be required to invest the proceeds in securities with lower yields. Market Risk . Deteriorating market conditions might cause a general weakness in the market that reduces the prices of securities in that market. Developments in a particular class of bonds or the stock market could also adversely affect the Fund by reducing the relative attractiveness of bonds as an investment. Also, to the extent that the Fund emphasizes bonds from any given industry, it could be hurt if that industry does not do well. Mortgage-Related Securities Risk . The Fund may invest in mortgage-related securities. Rising interest rates may cause an issuer to exercise its right to pay principal later than expected which tends to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates. As a result, in a period of rising interest rates, a fund that holds mortgage-related securities may exhibit additional volatility. This is known as extension risk. In addition, mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Fund because the Fund will have to reinvest that money at the lower prevailing interest rates. 12 Certain real estate markets have experienced declines in prices and demand, most notably in the residential housing market. In addition, there have been rising delinquency rates in highly leveraged homes to weaker borrowers (subprime mortgage loans) that have caused rising defaults on loans. The default rate on these loans is higher than initially anticipated and, continues to grow. These defaults have caused unexpected losses for loan originators and certain sub-prime lenders. The deteriorating situation with loans and lenders has led to instability in capital markets associated with securities that are linked to the sub-prime mortgage market. Additionally, instability in the markets for mortgage-backed securities may affect the liquidity of such securities, which means that the Fund may be unable to sell such securities at an advantageous time and price. As a result, the value of such securities may decrease and the Fund may incur greater losses on the sale of such securities than under more stable market conditions. Furthermore, instability and illiquidity in the market for lower rated mortgage-backed securities may affect the overall market for such securities, thereby impacting the liquidity and value of higher-rated securities. These events may increase the risks associated with investments in mortgage-backed securities. Foreign Investment Risk . The Fund will only invest in non-U.S. dollar denominated issues when currency exposure is hedged and such investments are not generally expected to exceed 5% of the Funds portfolio. Foreign securities in which the Fund may invest may be more volatile, harder to price and less liquid than U.S. securities. Foreign investments involve some of the following risks as well: political and economic instability; the impact of currency exchange rate fluctuations; reduced information about issuers; higher transaction costs; less stringent regulatory and accounting standards; and delayed settlement. Additional risks include the possibility that a foreign jurisdiction might impose or increase withholding taxes on income payable with respect to foreign securities; the possible seizure, nationalization or expropriation of the issuer or foreign deposits (in which a Fund could lose its entire investment in a certain market); and the possible adoption of foreign governmental restrictions such as exchange controls. Additionally, foreign investments may be subject to sovereign risk. An issuer of non-U.S. Sovereign debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay the principal or interest when due. The Fund may have limited recourse to compel payment in the event of a default. Derivatives Risk. Risks associated with derivatives include the risk that the derivative is not well correlated with the security, index or currency to which it relates; the risk that derivatives may result in losses or missed opportunities; the risk that the Fund will be unable to sell the derivative because of an illiquid secondary market; the risk that a counterparty is unwilling or unable to meet its obligation; and the risk that the derivative transaction could expose the Fund to the effects of leverage, which could increase the Funds exposure to the market and magnify potential losses. There is no guarantee that derivatives, to the extent employed, will have the intended effect, and their use could cause lower returns or even losses to the Fund. The use of derivatives by the Fund to hedge risk may reduce the opportunity for gain by offsetting the positive effect of favorable price movements. Pricing Risk. At times, market conditions may make it difficult to value some investments, and the Fund may use certain valuation methodologies for some of its investments, such as fair value pricing. Given the subjective nature of such valuation methodologies, it is possible that the value determined for an investment may be different than the value realized upon such investments sale. If the Fund has valued its securities too highly, you may pay too much for fund shares when you buy into the Fund. If the Fund has underestimated the price of its securities, you may not receive the full market value when you sell your fund shares. Securities Lending Risk. Any loss in the market price of securities loaned by the Fund that occurs during the term of the loan would be borne by the Fund and would adversely affect the Funds performance. Also, there may be delays in recovery of securities loaned or even a loss of rights in the collateral should the 13 borrower of the securities fail financially while the loan is outstanding. However, loans will be made only to borrowers selected by the Funds delegate after a review of relevant facts and circumstances, including the creditworthiness of the borrower. The Fund will not have the right to vote any securities having voting rights during the existence of the loan, but the Fund may call the loan in anticipation of an important vote to be taken by the holders of the securities or the giving or the withholding of their consent on a material matter affecting the investment. Liquidity Risk. The risk that the Fund may invest to a greater degree in instruments that trade in lower volumes and may make investments that may be less liquid than other investments. Also the risk that the Fund may make investments that may become less liquid in response to market developments or adverse investor perceptions. When there is no willing buyer and investments cannot be readily sold at the desired time or price, the Fund may have to accept a lower price or may not be able to sell the instrument at all. An inability to sell a portfolio position can adversely affect the Funds value or prevent the Fund from being able to take advantage of other investment opportunities. To meet redemption requests, a Fund may be forced to sell liquid securities at an unfavorable time and conditions. Portfolio Turnover. The Core Income Fund is actively managed. As such, the Fund may have high portfolio turnover and the portfolio turnover rate is anticipated to exceed 100% per year. A higher portfolio turnover rate increases transaction costs and, as a result, may adversely impact the Funds performance. High portfolio turnover may also increase share price volatility and may generate more short-term capital gains that will generally be taxable to Fund shareholders as ordinary income. Other factors that could affect performance include: portfolio management could be wrong in the analysis of industries, companies, economic trends, the relative attractiveness of different securities or other matters. at times, market conditions might make it hard to value some investments or to get an attractive price for them. If the value of the Core Income Funds investments goes down, you may lose money. For additional information regarding the above identified risks, see Section 2, Fund Details: Additional Information about Investments, Investment Techniques and Risks. Performance Performance information is not available for the Core Income Fund because it is new. However, the Adviser and its affiliates manage separate accounts and commingled funds with substantially similar investment objectives and policies as the Core Income Fund. For more information about these similar accounts, including performance information, see Historical Performance Data of the Adviser. 14 Fees and Expenses This table describes the fees and expenses you may pay when buying and holding shares of the Core Income Fund, depending on the share class you select. Class A Class C Class R Institutional Institutional Shares Shares Shares Service Class Class Shares Shares Shareholder fees (paid directly from your investment) Maximum Sales Charge (Load) 4.25% None None None None imposed upon purchases (as a percentage of offering price) Maximum Deferred Sales None 1.00% None None None Charge (Load) (as a percentage of offering or sale price, whichever is less) Redemption/Exchange Fee (as a 2.00% 2.00% 2.00% 2.00% 2.00% percentage of amount redeemed or exchanged) Annual Fund operating expenses (expenses that are deducted from fund assets) Management Fees 0.30% 0.30% 0.30% 0.30% 0.30% Distribution and/or Service (12b-1) 0.25% 1.00% 0.50% None None Fees Other Expenses 0.41% 0.31% 0.41% 0.41% 0.31% Total annual fund operating 0.96% 1.61% 1.21% 0.71% 0.61% expenses Less: Amount of Fee 0.11% 0.11% 0.11% 0.11% 0.11% Limitations/Expense Reimbursements Net annual fund operating expenses 0.85% 1.50% 1.10% 0.60% 0.50% (Footnotes included after Example) 15 Example This Example is intended to help you compare the cost of investing in the Core Income Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Core Income Fund for the time periods indicated and then sell all of your shares at the end of those periods. It assumes a 5% return each year, no change in expenses and the expense limitations for one year only (if applicable). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A Shares* $508 $707 Class C Shares $360 $497 Class R Shares $112 $373 Institutional Service Class Shares $61 $216 Institutional Class Shares $51 $184 * Assumes a CDSC does not apply. You would pay the following expenses on the same investment if you did not sell your shares**: 1 Year 3 Years Class C Shares $153 $497 ** Expenses paid on the same investment in Class A (unless your shares are subject to a CDSC applicable to purchases of $1,000,000 or more), Class R, Institutional Service Class and Institutional Class shares do not change, whether or not you sell your shares. The Core Income Fund does not apply sales charges on reinvested dividends and other distributions. If these sales charges (loads) were included, your costs would be higher. 1 If you buy and sell shares through a broker or other financial intermediary, the intermediary may charge a separate transaction fee. 2 The sales charge on purchases of Class A shares is reduced or eliminated for purchases of $100,000 or more. For more information, see Section 5, Investing with Aberdeen Funds: Choosing a Share Class Reduction and Waiver of Class A Sales Charges. 3 A contingent deferred sales charge (CDSC) of up to 0.75% will apply to certain redemptions of Class A shares if purchased without sales charges and for which a finders fee was paid. See Section 5, Investing with Aberdeen Funds: Choosing a Share ClassPurchasing Class A Shares without a Sales Charge. 16 4 A CDSC of 1% is charged if you sell Class C shares within the first year after purchase. For more information, see Section 5, Investing with Aberdeen Funds: Choosing a Share Class  Class C Shares. 5 A redemption/exchange fee of 2% applies to shares redeemed or exchanged within 15 calendar days after the date they were purchased. This fee is intended to discourage frequent trading of Fund shares that can negatively affect the Funds performance. The fee does not apply to shares purchased through reinvested dividends or capital gains or shares held in certain omnibus accounts or retirement plans that cannot implement the fee. 6 The Annual Fund Operating Expenses are annualized expenses based on anticipated fees and expenses payable by the Fund for the current fiscal year. 7 Other Expenses include other ordinary operating expenses of the Fund including administrative services fees which are permitted to be up to 0.25% with respect to Class A, Class R and Institutional Service Class shares. The full 0.25% in administrative services fees is not reflected in Other Expenses at this time because the Fund does not currently anticipate selling its shares to intermediaries that charge the full amount permitted during the current fiscal year. The amount currently reflected in Other Expenses for administrative services fees is 0.10% for Class A Shares, 0.10% for Class R Shares and 0.10% for Institutional Service Class Shares. If the maximum amount of administrative services fees were charged, the Net annual fund operating expenses would be higher. 8 The Trust and the Adviser have entered into a written contract limiting operating expenses to 0.75% for Class A, 1.50% for Class C, 1.00% for Class R, 0.50% for Institutional Service Class, and 0.50% for Institutional Class at least through the Funds first year of operations. This limit excludes certain Fund expenses, including any taxes, interest, brokerage fees, short-sale dividend expenses, Acquired Fund Fees and Expenses and administrative services fees. The Trust is authorized to reimburse the Adviser for management fees previously limited and/or for expenses previously paid by the Adviser, provided, however that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser limited the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation in the agreement at the time the expenses are waived. 17 Section 2 Fund Details Additional Information about Investments, Investment Techniques and Risks U.S. Government Securities and U.S. Government Agency Securities - U.S. government securities include Treasury bills, notes and bonds issued or guaranteed by the U.S. government. Because these securities are backed by the full faith and credit of the U.S. government, they present little credit risk. However, the U.S. government does not guarantee the market value of its securities, and interest rate changes, prepayment rates and other factors may affect the value of U.S. government securities. U. S. government agency securities may include obligations issued by: the Federal Housing Administration, the Farmers Home Administration and the Government National Mortgage Association (GNMA), including GNMA pass-through certificates; the Federal Home Loan Banks; the Federal National Mortgage Association (FNMA); the Federal Home Loan Mortgage Corporation (FHLMC); and the Federal Farm Credit Banks. Unlike U.S. government securities, U.S. government agency securities have different levels of credit support from the government. GNMA pass-through mortgage certificates are backed by the full faith and credit of the U.S. government. While FNMA, FHLMC and the Federal Home Loan Banks are chartered by Acts of Congress, their securities are backed only by the credit of the respective instrumentality and are not issued or guaranteed by the U.S. government. Although certain government agency securities are guaranteed, market price and yield of the securities and net asset value and performance of the Fund are not guaranteed. FNMA and FHLMC hold or guarantee approximately $5 trillion worth of mortgages. The value of the companies securities have fallen sharply in 2008 due to concerns that the firms do not have sufficient capital to offset losses resulting from the mortgage crisis. In mid-2008, the U.S. Treasury Department was authorized to increase the size of home loans in certain residential areas FNMA and FHLMC could buy, and until 2009, to lend FNMA and FHLMC emergency funds and to purchase the companies stock. More recently, in September 2008, the U.S. Treasury Department announced that the government would be taking over FNMA and FHLMC and placing the companies in conservatorship. The effect that this conservatorship will have on the companies debt and equities is unclear. FNMA and FHLMC have each been the subject of investigations by federal regulators over certain accounting matters. Such investigations, and any resulting restatements of financial statements, may adversely affect the guaranteeing entity and, as a result, the payment of principal or interest on these types of securities. Mortgage-Backed Securities - These fixed-income securities represent the right to receive a portion of principal and/or interest payments made on a pool of residential or commercial mortgage loans. When interest rates fall, borrowers may refinance or otherwise repay principal on their loans earlier than scheduled. When this happens, certain types of mortgage-backed securities will be paid off more quickly than originally anticipated and a Fund will have to invest the proceeds in securities with lower yields. This risk is known as prepayment risk. When interest rates rise, certain types of mortgage-backed securities will be paid off more slowly than originally anticipated and the value of these securities will fall. This risk is known as extension risk. Because of prepayment risk and extension risk, mortgage-backed securities react differently to changes in interest rates than other fixed-income securities. Small movements in interest rates (both increases and decreases) may quickly and significantly reduce the value of certain mortgage-backed securities. A Fund generally will invest in fixed or floating rate mortgage-backed securities which include, but are not limited to, U.S. Government agency securities issued by GNMA, FHLMC or FNMA and non-agency issued securities. A Fund may purchase securities on a when issued, to be announced, delayed delivery, delayed settlement, or forward commitment basis. A Fund may also utilize grantor trusts and senior classes of real estate investment conduits or other legal structures, including collateralized mortgage obligations 18 (CMOs), as well as Interest Only (IO) or Principal Only (PO) instruments in combination with each other or with MBS pass-throughs to synthetically create pass-through equivalents. MBS pass-through roll proceeds may be re-invested in short duration instruments with an effective duration of 1 year or less including a short duration mutual fund or a pooled fund. Asset-Backed Securities - Like traditional fixed-income securities, the value of asset-backed securities typically increases when interest rates fall and decreases when interest rates rise. Certain asset-backed securities may also be subject to the risk of prepayment. In a period of declining interest rates, borrowers may pay what they owe on the underlying assets more quickly than anticipated. Prepayment reduces the yield to maturity and the average life of the asset-backed securities. In addition, when a Fund reinvests the proceeds of a prepayment, it may receive a lower interest rate. In a period of rising interest rates, prepayments may occur at a slower rate than expected. As a result, the average maturity of a Funds portfolio may increase. Prepayments also vary based on, among other factors, general economic conditions and other demographic conditions. The value of longer term securities generally changes more in response to changes in interest rates than shorter term securities. Asset-backed securities present credit risks that are not presented by mortgage-backed securities. This is because asset-backed securities generally do not have the benefit of a security interest in collateral that is comparable to mortgage assets. If the issuer of an asset-backed security defaults on its payment obligations, there is the possibility that, in some cases, a Fund will be unable to possess and sell the underlying collateral and that the Funds recoveries on repossessed collateral may not be available to support payments on the securities. In the event of a default, a Fund may suffer a loss if it cannot sell collateral quickly and receive the amount it is owed. The risk of default by borrowers is greater during periods of rising interest rates and/or unemployment rates. In addition, instability in the markets for asset-backed securities may affect the liquidity of such securities, which means a Fund may be unable to sell such securities at an advantageous time and price. As a result, the value of such securities may decrease and the Fund may incur greater losses on the sale of such securities than under more stable market conditions. Furthermore, instability and illiquidity in the market for lower-rated asset-backed securities may affect the overall market for such securities thereby impacting the liquidity and value of higher-rated securities. Impact of Sub-Prime Mortgage Market . The Funds may invest in mortgage-backed, asset-backed and other fixed-income securities whose value and liquidity may be adversely affected by the critical downturn in the sub-prime mortgage lending market in the U.S. Sub-prime loans, which, have higher interest rates, are made to borrowers with low credit ratings or other factors that increase the risk of default. Concerns about widespread defaults on sub-prime loans have also created heightened volatility and turmoil in the general credit markets. As a result, a Funds investments in certain fixed-income securities may decline in value, their market value may be more difficult to determine, and the Fund may have more difficulty disposing of them. High-Yield Bonds, Bank Loans and Other Lower Rated Securities - Investment in high-yield bonds (also known as junk bonds), bank loans and other lower rated securities involves substantial risk of loss. These securities are considered to be speculative with respect to the issuers ability to pay interest and principal when due and are susceptible to default or decline in market value due to adverse economic and business developments. The market values of high-yield securities and bank loans tend to be very volatile, and these securities are less liquid than investment-grade debt securities. Therefore, funds that invest in high-yield bonds and bank loans are subject to the following risks: increased price sensitivity to changing interest rates and to adverse economic and business developments; greater risk of loss due to default or declining credit quality; greater likelihood that adverse economic or company specific events will make the issuer unable to make interest and/or principal payments when due; and negative market sentiments toward high-yield securities may depress their price and liquidity. If this occurs, it may become difficult to price or dispose of a particular security held by a Fund. Municipal Securities  The Funds may invest in securities and instruments issued by state and local government issuers. Municipal Securities in which a Fund may invest consist of bonds, notes, commercial paper and other instruments (including participation interests in such securities) issued by or on behalf of 19 the states, territories and possessions of the United States (including the District of Columbia) and their political subdivisions, agencies or instrumentalities. Municipal Securities include both general and revenue bonds and may be issued to obtain funds for various purposes. General obligations are secured by the issuers pledge of its full faith, credit and taxing power. Revenue obligations are payable only from the revenues derived from a particular facility or class of facilities. Municipal Securities are often issued to obtain funds for various public purposes, including the construction of a wide range of public facilities such as bridges, highways, housing, hospitals, mass transportation, schools, streets and water and sewer works. Municipal Securities include private activity bonds, pre-refunded municipal securities and auction rate securities. Repurchase Agreements - When entering into a repurchase agreement, a Fund essentially makes a short-term loan to a qualified bank or broker-dealer. A Fund buys securities that the seller has agreed to buy back at a specified time and at a set price that includes interest. There is a risk that the seller will be unable to buy back the securities at the time required and the Fund could experience delays in recovering amounts owed to it. Derivatives  The Funds may invest in derivatives. A derivative is a contract with its value based on the performance of an underlying financial asset, index or other measure. For example, an option is a derivative because its value changes in relation to the performance of an underlying stock. The value of an option on a futures contract varies with the value of the underlying futures contract, which in turn varies with the value of the underlying commodity or security. Derivatives present the risk of disproportionately increased losses and/or reduced opportunities for gains when the financial asset to which the derivative is linked changes in unexpected ways. Some risks of investing in derivatives include: the other party to the derivatives contract may fail to fulfill its obligations; their use may reduce liquidity and make a Fund harder to value, especially in declining markets; a Fund may suffer disproportionately heavy losses relative to the amount invested; and changes in the value of derivatives may not match or fully offset changes in the value of the hedged portfolio securities, thereby failing to achieve the original purpose for using the derivatives. Derivative instruments are permitted for hedging and managing risk exposures. Permitted derivative instruments include, but are not limited to, fixed income futures, swaps, currency forwards, and credit derivatives. Derivative instruments may be used to adjust the interest rate, yield curve, currency, volatility, credit or spread risk exposure of a Fund, or for other purposes deemed necessary by the Adviser in good faith to advance the purposes of the Fund. Credit derivatives may be used to adjust a Funds exposure to a market sector and/or to sell/buy protection on the credit risk of individual issuers or a basket of individual issuers. A Fund may use certain derivative instruments as a substitute for purchasing or selling securities or for non-hedging purposes to seek to enhance potential gains. For the Core Plus Income Fund, it is anticipated that the notional exposure to credit derivatives will not exceed 20% of the Funds total assets and the notional exposure to derivatives overall will not exceed 25% of the Funds total assets. For the Core Income Fund, it is anticipated that the notional exposure to credit derivatives will not exceed 10% of the Funds total assets and the notional exposure to derivatives overall will not exceed 15% of the Funds total assets. Zero Coupon Bonds - These securities pay no interest during the life of the security and are issued by a wide variety of governmental issuers. They often are sold at a deep discount. Zero coupon bonds may be subject to greater price changes as a result of changing interest rates than bonds that make regular interest payments; their value tends to grow more during periods of falling interest rates and, conversely, tends to fall more during periods of rising interest rates. Although not traded on a national securities exchange, zero coupon bonds are widely traded by brokers and dealers, and are considered liquid. Holders of zero coupon bonds are required by federal income tax laws to pay taxes on the interest, even though such payments are not actually being made. To avoid federal income tax liability, a Fund may have to make distributions to shareholders and may have to sell some assets at inappropriate times in order to generate cash for the distributions. 20 Floating- and Variable-Rate Securities - These securities do not have fixed interest rates. Instead, the rates change over time. Floating-rate securities have interest rates that vary with changes to a specific measure, such as the Treasury bill rate. Variable-rate securities have interest rates that change at preset times based on the specific measure. Some floating-and variable-rate securities may be callable by the issuer, meaning that they can be paid off before their maturity date and the proceeds may be required to be invested in lower yielding securities that reduce a Funds income. Like other fixed-income securities, floating and variable rate securities are subject to interest rate risk. A Fund will only purchase a floating- or variable-rate security of the same quality as the debt securities it would otherwise purchase. Securities Lending - The Funds may lend securities, which involves the risk that the borrower may fail to return the securities in a timely manner or at all. Consequently, a Fund may lose money and there could be a delay in recovering the loaned securities. A Fund could also lose money if it does not recover the loaned securities and/or the value of the collateral falls, including the value of investments made with cash collateral. Under certain circumstances, these events could trigger adverse tax consequences to the Fund. Temporary Investments  Each of the Funds generally will be fully invested in accordance with its objective and strategies. However, pending investment of cash balances, or if the Funds management believes that business, economic, political or financial conditions warrant, a Fund may invest without limit in cash or money market cash equivalents, including: U.S. or foreign government securities or securities of their agencies or instrumentalities; certificates of deposit, bankers acceptances and interest-bearing savings deposits of commercial banks; prime quality commercial paper; bonds, debentures, and short and intermediate term notes; repurchase agreements covering any of the securities in which the Fund may invest directly; and shares of other investment companies that invest in securities in which the Fund may invest, to the extent permitted by applicable law. The use of temporary investments prevents a Fund from fully pursuing its investment objective, and the Fund may miss potential market upswings. The Statement of Additional Information (SAI) contains more information on the Funds principal investments and strategies and can be requested using the addresses and telephone numbers on the back of this prospectus. Other Information Commodity Pool Operator Exemption Each Fund is operated by a person that has claimed an exclusion from the definition of the term commodity pool operator under the Commodity Exchange Act (CEA), and, therefore, such person is not subject to registration or regulation as a pool operator under the CEA. Portfolio Holdings Disclosure Each Fund posts onto the Trusts internet site, www.aberdeeninvestments.com, substantially all of its securities holdings as of the end of each month. Such portfolio holdings are available no earlier than 15 calendar days after the end of the previous month. A description of the Funds policies and procedures regarding the release of portfolio holdings information is available in the Funds SAI. 21 Section 3 Fund Management Investment Adviser & Subadviser Aberdeen Asset Management Inc. (AAMI or the Adviser), a Delaware corporation formed in 1993, serves as the investment adviser to each Fund. The Advisers principal place of business is located at 1735 Market Street, 37th Floor, Philadelphia, Pennsylvania 19103. As of June 30, 2008, the Adviser had approximately $40.8 billion in assets under management. The Adviser manages and supervises the investment of each Funds assets on a discretionary basis. Aberdeen Asset Management Investment Services Limited (AAMISL or Subadviser), a United Kingdom corporation, serves as the Subadviser to the Core Plus Income Fund. AAMISLs principal place of business is located at One Bow Churchyard, London, England, EC4M9HH. As of June 30, 2008, AAMISL had approximately $2 billion in assets under management. The Adviser and Subadviser are responsible for the day-to-day management of the Core Plus Income Funds investments. The Adviser and Subadviser are each wholly owned subsidiaries of Aberdeen Asset Management PLC (Aberdeen PLC), which is the parent company of an asset management group managing approximately $226.2 billion in assets as of June 30, 2008 for a range of pension funds, financial institutions, investment trusts, unit trusts, offshore funds, charities and private clients, in addition to U.S. registered investment companies. Aberdeen PLC, its affiliates and subsidiaries are referred to collectively herein as Aberdeen. Aberdeen PLC was formed in 1983 and was first listed on the London Stock Exchange in 1991. A discussion regarding the basis for the Board of Trustees approval of the investment advisory agreement for the Funds will be available in the Funds first annual or semi-annual report to shareholders. Management Fees Each Fund pays the Adviser a management fee based on the Funds average daily net assets. With respect to the Core Plus Income Fund, the Adviser pays the Subadviser from the management fee it receives. The total annual advisory fees each Fund pays the Adviser (as a percentage of average daily net assets of each Fund) are as follows: Fund Assets Management Fee Core Plus Income Fund On assets up to $500 million 0.325% On assets of $500 million up to $1 billion 0.305% On assets of $1 billion up to $5 billion 0.285% On assets of $5 billion or more 0.255% Core Income Fund On assets up to $2 billion 0.30% On assets of $2 billion up to $5 billion 0.275% On assets of $5 billion or more 0.25% 22 Portfolio Management The Core Plus Income Fund and the Core Income Fund are each managed by a team of investment professionals. Portfolio decisions are made jointly by the Head of U.S. Fixed Income Investment along with the Senior Portfolio Managers. AAMI personnel handle day-to-day operations of the U.S. fixed income portion of the Core Plus Income Fund and the entire portfolio of the Core Income Fund, AAMISL personnel are responsible for day-to-day management of the Core Plus Income Funds foreign securities, foreign currencies and related investments. The SAI provides additional information about each portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of securities in the Core Plus Income Fund and Core Income Fund, if any . The following portfolio managers are jointly and primarily responsible for the day-to-day management of the Core Plus Income Fund and Core Income Fund: Keith Bachman, Senior Portfolio Manager (AAMI) Mr. Bachman is a senior portfolio manager for U.S. Fixed Income. Mr. Bachman joined the Adviser in 2007 with 17 years of experience as director of credit research at Stone Tower Capital, high yield analyst/portfolio manager at Deutsche Asset Management, high yield analyst/director of distressed investments at Oppenheimer Funds, high yield analyst at Merrill Lynch and bond analyst and fund accountant at T. Rowe Price. He has a B.A. from the University of Maryland Baltimore County and an M.B.A. from Columbia Business School. Warren Davis III, Senior Portfolio Manager (AAMI) Mr. Davis is a senior portfolio manager for U.S. Fixed Income, specializing in mortgage- and asset-backed fixed income investments for the Adviser since December 2005. Prior to joining the Adviser, Mr. Davis served as a Managing Director of Deutsche Asset Management, which he joined in 1995 after 9 years of experience as a trader, analyst and developer of analytical and risk management systems for Paine Webber and Merrill Lynch. Mr. Davis has a B.S. from Pennsylvania State University and an M.B.A. from Drexel University. Christopher Gagnier, Head of U.S. Fixed Income (AAMI) Mr. Gagnier serves as Head of U.S. Fixed Income Investment and joined the Adviser in 2005 when the Adviser acquired a portion of the fixed income business of Deutsche Asset Management. He has oversight of the U.S. fixed income investment team and process. Mr. Gagnier has headed the Core Strategy since 1999 (as an employee at Deutsche Asset Management) and is senior portfolio manager for corporate and high yield securities for the Adviser. Mr. Gagnier is also primarily responsible for strategy allocations and portfolio management for the Fund. Prior to joining the Adviser, Mr. Gagnier served as a Managing Director of Deutsche Asset Management, which he joined in 1997 after 17 years of experience in fixed income investments at Paine Webber and Continental Bank. Mr. Gagnier has a B.S. from Wharton School of Business and an M.B.A. from University of Chicago. Neil Moriarty, Senior Portfolio Manager (AAMI) Mr. Moriarty is a senior portfolio manager focusing on the mortgage and government sectors for U.S. Fixed Income. Mr. Moriarty joined the Adviser in December 2005 after 16 years of experience in fixed income trading and research at several Wall Street firms including Deutsche Asset Management, PaineWebber and Chase Securities. Mr. Moriarty also acted as a fixed income portfolio manager at Swarthmore/Cypress Capital Management for two years. Mr. Moriarty has a B.A. from the University of Massachusetts, Amherst. Daniel Taylor, CFA, Senior Portfolio Manager (AAMI) 23 Mr. Taylor has served as a senior portfolio manager for U.S. Fixed Income, specializing in asset-backed and commercial mortgage fixed income investments for the Adviser since 2005. Prior to joining the Adviser, Mr. Taylor served as a Managing Director of Deutsche Asset Management, which he joined in 1998 after 6 years of experience as a fixed income portfolio manager and senior credit analyst for CoreStates Investment Advisors. Mr. Taylor has a B.S. from Villanova University. Timothy Vile, CFA, Senior Portfolio Manager (AAMI) Mr. Vile has served as a senior portfolio manager for the Core Fixed Income and Global Aggregate Fixed Income products for the Adviser since December 2005. Mr. Vile was seconded to the London office from January 1999 to June 2002 to design and develop the firms European credit and global aggregate capabilities. Prior to joining the Adviser, Mr. Vile served as a Managing Director of Deutsche Asset Management, which he joined in 1991 as a member of the firms core fixed income team. Prior to Deutsche Asset Management, Mr. Vile had 6 years of experience that included serving as a portfolio manager for fixed income portfolios at Equitable Capital Management. Mr. Vile has a B.S. from Susquehanna University. Core Plus Income Fund only: Brett Diment, Head of Emerging Market Debt (AAMISL) Brett Diment is the head of emerging markets on the fixed income team. Mr. Diment joined AAMISL via the acquisition of Deutsche Asset Managements London and Philadelphia fixed income businesses in 2005. Mr. Diment held the same role at Deutsche Asset Management since 1999. Mr. Diment joined Deutsche Asset Management in 1991 as a graduate and started researching emerging markets in 1995. Mr. Diment graduated with a B.Sc. from the London School of Economics. 24 Section 4 Historical Performance Data of the Adviser The following tables gives the historical performance of actual, fee-paying separate accounts, and commingled funds referred to as a Composite, managed by the Adviser or its affiliates that have investment objectives, policies, strategies and risks substantially similar to those of each Fund. The Composite does not reflect all of the firms assets under management. A complete list and description of the firms composites are available upon request. The data illustrates the past performance of the Adviser in managing substantially similar accounts. The data does not represent the performance of the Core Plus Income or Core Income Funds. Performance is historical and does not represent the future performance of the Funds or of the Adviser. The manner in which the performance was calculated for the Composite differs from that of registered mutual funds such as the Funds. This composite performance data was calculated in accordance with the standards of the Chartered Financial Analyst Institute (CFAI®). 1 All returns presented were calculated on a total return basis and include all dividends and interest, accrued income, and realized and unrealized gains and losses. Except as otherwise noted, all returns reflect the payment of investment management fees, brokerage commissions, and execution costs paid by the accounts included in the composite, without taking into account federal or state income taxes. Custodial fees, if any, were not included in the calculations. Securities are valued as of trade-date. Accounts in the Composite were under management for the entire reporting period. There is no minimum asset size below which portfolios were excluded from the Composite. The currency used to express performance in the Composite is U.S. dollars. Performance results are presented both net of investment management fees and gross of investment management fees. Because of variation in fee levels, the net of fees Composite returns may not be reflective of performance in any one particular account. Therefore, the performance information shown below is not necessarily representative of the performance information that typically would be shown for a registered mutual fund. The accounts that are included in the Composite are not subject to the same type of expenses to which the Funds are subject and are not subject to the diversification requirements, specific tax restrictions, and investment limitations imposed by the federal securities and tax laws. Consequently, the performance results for the Composite could have been adversely affected if the accounts in the Composite were subject to the same federal securities and tax laws as the Funds. The investment results for the Composite presented below are not intended to predict or suggest the future returns of the Funds. The Funds have no performance record, and the performance data shown below should not be considered a substitute for each Funds own performance information. Total return performance of each Fund will be calculated in accordance with the regulations of the Securities and Exchange Commission (SEC). The SEC standardized average annual total return is neither time weighted or asset weighted and is determined for specified periods by computing the annualized percentage change in the value of an initial amount that is invested in a share class of each Fund at the maximum public offering price. Investors should be aware that the differences in the methodology between the CFAI and the SEC could result in different performance data for identical time periods. 1 CFAI is an international, nonprofit organization of more than 50,000 investment practitioners and educators in over 100 countries. CFAI offers services in three broad categories: Education through seminars and publications; Professional Conduct and Ethics; and Standards of Practice and Advocacy. These CFAI performance presentation standards are intended to (i) promote full and fair presentations by investment advisers of their performance results and (ii) ensure uniformity in reporting so that performance results of the investment advisers are directly comparable. The Adviser has prepared and presented this report in compliance with the Global Investment Performance Standards (GIPS®). CFAI has not been involved in the preparation or review of this report. 25 The Core Plus Income Composite Characteristics* (1/1/96 through 6/30/08) Rate of Return % 26 The Core Income Fund Composite Characteristics* (01/01/97 through 6/30/08) Rate of Return % 1) The Lehman Brothers U.S. Aggregate Index covers the U.S. dollar-denominated, investment-grade, fixed-rate, taxable bond market of SEC-registered securities. The index includes bonds from the U.S. Treasury, U.S. Government-Related, Corporate, mortgage-backed securities (agency fixed-rate and hybrid adjustable rate mortgage pass-throughs), asset-backed securities, and commercial mortgage-backed securities sectors. The U.S. Aggregate Index is a component of the U.S. Universal Index in its entirety. The index was created in 1986, with index history backfilled to January 1, 1976 . 2) Aberdeen PLC (the Firm) is defined as all portfolios managed globally by subsidiaries of Aberdeen PLC, excluding Property, Private Equity, Private Client and Lloyds Syndicate portfolios. The Firm is comprised of three divisions that either were or were part of legacy firms (Aberdeen Asset Management Inc. and the Fixed Income products of Deutsche Asset Management UK and Deutsche Asset Management Americas) plus the Aberdeen non- U.S. asset management divisions. The inception date of the Firm is December 1, 2005. Composite returns, start date and composite and firm assets reported prior to December 1, 2005 represent those of the legacy firm which managed the product at the time. A complete list of the Firms composites is available upon request. 3) The dispersion of annual returns is measured by the standard deviation among asset-weighted portfolio returns represented within the composite for the full year. Dispersion is not calculated for composites with less than five accounts for the whole period. *This composite includes all fee-paying portfolios equal to or over U.S. $10 million, managed on a discretionary basis according to the composite strategy, which seeks to out perform the Lehman Brothers U.S. Aggregate Bond Index. Returns include the reinvestment of all income. Returns are time-weighted total rates of return including cash and cash equivalents, income and realized and unrealized gains and losses. Returns are shown net of non-recoverable tax, while recoverable tax is included on a cash basis. Gross returns are presented before management and custodial fees, but after all trading expenses. Net returns are calculated after the deduction of a representative management fee. 27 Section 5 Investing with Aberdeen Funds A Note About Share Classes Each Fund offers five share classes  Class A, Class C, Class R, Institutional Service Class and Institutional Class. An investment in any share class of a Fund represents an investment in the same assets of the Fund. However, the fees, sales charges and expenses for each share class are different. The different share classes simply let you choose the cost structure that is right for you. The fees and expenses for each Fund are set forth in the Fund Summary. Choosing a Share Class When selecting a share class, you should consider the following: which share classes are available to you; how long you expect to own your shares; how much you intend to invest; total costs and expenses associated with a particular share class; and whether you qualify for any reduction or waiver of sales charges. Your financial adviser can help you to decide which share class is best suited to your needs. The Aberdeen Funds offer several different share classes each with different price and cost features. Class A Shares . If you are making an investment of $100,000 or more that qualifies for a reduced sales charge, you should consider purchasing Class A shares. Class C Shares . If you are uncertain as to how long you will hold your shares and would prefer not to pay an initial sales charge you might consider Class C shares. By not paying a front-end sales charge, your full investment immediately goes toward buying shares. However, Class C shares are subject to a distribution and service fee, which will cause Class C shares to have a higher expense ratio and thus, make lower dividend payments (to the extent there are dividend payments) than Class A shares. Additionally, if you redeem your shares within one year, you are subject to a 1% contingent deferred sales charge. The table below provides a further comparison of Class A and Class C shares, which are available to all investors. In addition to Class A and Class C shares, each Fund also offers Class R, Institutional Service Class and Institutional Class shares which are only available to institutional accounts. Class R, Institutional Service Class and Institutional Class shares are subject to different fees and expenses, have different minimum investment requirements, and are entitled to different services. For eligible investors, Class R, Institutional Service Class and Institutional Class shares may be more suitable than Class A or Class C shares. Before you invest, compare the features of each share class, so that you can choose the class that is right for you. We describe each share class in detail on the following pages. Your financial adviser can help you with this decision. When you buy shares, be sure to specify the class of shares. If you do not choose a share class, your investment will be made in Class A shares. If you are not eligible for the class you have selected, your investment may be refused. However, we recommend that you discuss your investment with a financial adviser before you make a purchase to be sure that the Fund and the share class are appropriate for you. In addition, consider the Funds investment objectives, principal investment strategies and principal risks to determine which Fund and share class is most appropriate for your situation. 28 Comparing Class A and Class C Shares Classes and Charges Points to Consider Class A Shares Front-end sales charge up to 4.25% for Class A shares A front-end sales charge means that a portion of your initial investment goes toward the sales charge and is not invested. Contingent deferred sales charge (CDSC)(1) Reduction and waivers of sales charges may be available. Annual service and/or 12b-1 fee of 0.25% Total annual operating expenses are lower than Class C expenses which means higher dividends and/or NAV per share. Administrative services fee of up to 0.25% No conversion feature. No maximum investment amount. Class C Shares CDSC of 1.00% No front-end sales charge means your full investment immediately goes toward buying shares. No reduction of CDSC, but waivers may be available. The CDSC declines to zero after one year. Annual service and/or 12b-1 fee of 1.00% No administrative services fee Total annual operating expenses are higher than Class A expenses which means lower dividends and/or NAV per share. No conversion feature. Maximum investment amount of $1,000,000(2). Larger investments may be rejected. (1) Unless you are otherwise eligible to purchase Class A shares without a sales charge, a CDSC of up to 0.75% will be charged on Class A shares redeemed within 18 months of purchase if you paid no sales charge on the original purchase and a finders fee was paid. (2) This limit was calculated based on a one-year holding period. 29 Class A Shares Class A shares may be most appropriate for investors who want lower fund expenses or those who qualify for reduced front-end sales charges or a waiver of sales charges. Front-End Sales Charges for Class A Shares Sales Charge as a Percentage of Dealer Commission Net Amount Invested as a Percentage of Amount of Purchase Offering Price* (Approximately) Offering Price Less than $100,000 4.25% 4.44% 3.75% $100,000 up to $250,000 3.50% 3.63% 3.00% $250,000 up to $500,000 2.50% 2.56% 2.00% $500,000 up to $1 million 2.00% 2.04% 1.75% $1 million or more None None None** * The offering price of Class A Shares of a Fund is the next determined NAV per share plus the initial sales charge listed in the table above which is paid to the Funds distributor at the time of purchase of shares. ** Dealer may be eligible for a finders fee as described in  Purchasing Class A Shares without a Sales Charge  below. Reduction and Waiver of Class A Sales Charges If you qualify for a reduction or waiver of Class A sales charges, you must notify Customer Service, your financial adviser or other intermediary at the time of purchase and must also provide any required evidence showing that you qualify. The value of cumulative quantity discount eligible shares equals the cost or current value of those shares, whichever is higher. The current value of shares is determined by multiplying the number of shares by their current NAV. In order to obtain a sales charge reduction, you may need to provide your financial intermediary or the Fund  s transfer agent, at the time of purchase, with information regarding shares of the Funds held in other accounts which may be eligible for aggregation. Such information may include account statements or other records regarding shares of the Funds held in (i) all accounts (e.g., retirement accounts) with the Funds and your financial intermediary; (ii) accounts with other financial intermediaries; and (iii) accounts in the name of immediate family household members (spouse and children under 21). You should retain any records necessary to substantiate historical costs because a Fund, its transfer agent, and financial intermediaries may not maintain this information. Otherwise, you may not receive the reduction or waiver. See  Reduction of Class A Sales Charges  and  Waiver of Class A Sales Charges  below and  Reduction of Class A Sales Charges  in the SAI for more information. This information regarding breakpoints is available free of charge at www.aberdeeninvestments.com. Reduction of Class A Sales Charges Investors may be able to reduce or eliminate front-end sales charges on Class A shares through one or more of these methods: A Larger Investment. The sales charge decreases as the amount of your investment increases. Rights of Accumulation. To qualify for the reduced Class A sales charge that would apply to a larger purchase than you are currently making (as shown in the table above), you and other family members living at the same address can add the value of any Class A, Class B, Class C or Class D shares (not all Aberdeen Funds offer Class B or Class D shares) in all Aberdeen Funds that you currently own or are currently purchasing to the value of your Class A purchase. Share Repurchase Privilege. If you redeem Fund shares from your account, you qualify for a one-time reinvestment privilege. You may reinvest some or all of the proceeds in shares of the same class without paying an additional sales charge within 30 days of redeeming shares on which 30 you previously paid a sales charge. (Reinvestment does not affect the amount of any capital gains tax due. However, if you realize a loss on your redemption and then reinvest all or some of the proceeds, all or a portion of that loss may not be tax deductible.) Letter of Intent Discount. If you declare in writing that you or a group of family members living at the same address intend to purchase at least $50,000 in Class A shares during a 13-month period, your sales charge is based on the total amount you intend to invest. You are permitted to backdate the letter in order to include purchases made during the previous 90 days. You can also combine your purchase of Class A, Class B and Class C shares with your purchases of Class D shares to fulfill your Letter of Intent. You are not legally required to complete the purchases indicated in your Letter of Intent. However, if you do not fulfill your Letter of Intent, additional sales charges may be due and shares in your account would be liquidated to cover those sales charges. Waiver of Class A Sales Charges Front-end sales charges on Class A shares are waived for the following purchasers: investors purchasing shares through an unaffiliated brokerage firm that has an agreement with the Funds or the Funds distributor to waive sales charges; directors, officers, full-time employees, sales representatives and their employees and investment advisory clients of a broker-dealer that has a dealer/selling agreement with the Funds distributor; any investor who pays for shares with proceeds from sales of Class D shares of an Aberdeen Fund (Class D shares are offered by other Aberdeen Funds, but not these Funds) and Class A Shares are purchased instead; retirement plans; investment advisory clients of the Adviser  s affiliates; and directors, officers, full-time employees (and their spouses, children or immediate relatives) of companies that may be affiliated with the Adviser from time to time. The SAI lists other investors eligible for sales charge waivers. Purchasing Class A Shares Without a Sales Charge Purchases of $1 million or more of Class A shares have no front-end sales charge. You can purchase $1 million or more in Class A shares in one or more of the funds offered by the Trust (including the Funds in this prospectus) at one time. Or, you can utilize the Rights of Accumulation Discount and Letter of Intent Discount as described above. However, a contingent deferred sales charge (CDSC) may apply when you redeem your shares in certain circumstances (see Contingent Deferred Sales Charges on Certain Redemptions of Class A Shares). A CDSC of up to 0.75% applies to purchases of $1 million or more of Class A Shares if a  finders fee  is paid by the Funds distributor or Adviser to your financial adviser or intermediary and you redeem your shares within 18 months of purchase. The CDSC covers the finders fee paid to the selling dealer. The CDSC does not apply: if you are eligible to purchase Class A shares without a sales charge for another reason; or no finders fee was paid; or to shares acquired through reinvestment of dividends or capital gains distributions. Contingent Deferred Sales Charge on Certain Redemptions of Class A Shares Amount of Purchase Amount of CDSC $1 Million up to $4 Million 0.75% $4 Million up to $25 Million 0.50% $25 Million or More 0.25% 31 A shareholder may be subject to a CDSC if he or she redeems Class A shares within 18 months of the date of purchase. Any CDSC is based on the original purchase price or the current market value of the shares being redeemed, whichever is less. If you redeem a portion of your shares, shares that are not subject to a CDSC are redeemed first, followed by shares that you have owned the longest. This minimizes the CDSC you pay. Please see  Waiver of Contingent Deferred Sales Charges-Class A and Class C Shares  for a list of situations where a CDSC is not charged. The CDSC for Class A shares of each Fund is described above; however, the CDSC for Class A shares of other Aberdeen Funds may be different and are described in their respective prospectuses. If you purchase more than one Aberdeen Fund and subsequently redeem those shares, the amount of the CDSC is based on the specific combination of Aberdeen Funds purchased and is proportional to the amount you redeem from each Aberdeen Fund. Waiver of Contingent Deferred Sales Charges  Class A and Class C Shares The CDSC is waived on: the redemption of Class A or Class C shares purchased through reinvested dividends or distributions; Class A or Class C shares sold following the death or disability of a shareholder, provided the redemption occurs within one year of the shareholder  s death or disability; mandatory withdrawals of Class A or Class C shares from traditional IRA accounts after age 70½ and for other required distributions from retirement accounts; and redemptions of Class C shares from retirement plans offered by retirement plan administrators that maintain an agreement with the Funds, the Funds Adviser or the Funds distributor. If a CDSC is charged when you redeem your Class C shares, and you then reinvest the proceeds in Class C shares within 30 days, shares equal to the amount of the CDSC are re-deposited into your new account. If you qualify for a waiver of a CDSC, you must notify Customer Service, your financial adviser or intermediary at the time of purchase and must also provide any required evidence showing that you qualify. For more complete information, see the SAI. Class C Shares Class C shares may be appropriate if you are uncertain how long you will hold your shares. If you redeem your Class C shares within the first year after you purchase them you must pay a CDSC of 1%. For Class C shares, the CDSC is based on the original purchase price or the current market value of the shares being redeemed, whichever is less. If you redeem a portion of your shares, shares that are not subject to a CDSC are redeemed first, followed by shares that you have owned the longest. This minimizes the CDSC that you pay. See  Waiver of Contingent Deferred Sales Charges-Class A and Class C Shares  for a list of situations where a CDSC is not charged. The Funds distributor or Adviser may compensate broker-dealers and financial intermediaries for sales of Class C shares from its own resources at the rate of 1.00% of sales of Class C shares. Share Classes Available Only to Institutional Accounts The Funds offer Institutional Service Class, Institutional Class and Class R shares. Only certain types of entities and selected individuals are eligible to purchase shares of these classes. If an institution or retirement plan has hired an intermediary and is eligible to invest in more than one class of shares, the intermediary can help determine which share class is appropriate for that retirement plan or other institutional account. Plan fiduciaries should consider their obligations under ERISA when determining which class is appropriate for the retirement plan. 32 Other fiduciaries should also consider their obligations in determining the appropriate share class for a customer including: the level of distribution and administrative services the plan requires; the total expenses of the share class; and the appropriate level and type of fee to compensate the intermediary. An intermediary may receive different compensation depending on which class is chosen. Class R Shares Class R shares are available to retirement plans including: 401(k) plans; 457 plans; 403(b) plans; profit sharing and money purchase pension plans; defined benefit plans; non-qualified deferred compensation plans; and other retirement accounts in which the retirement plan or the retirement plan  s financial services firm has an agreement with the Fund, the Funds Adviser or the Funds distributor to use Class R shares. The above-referenced plans are generally small and mid-sized retirement plans that have at least $1 million in assets and shares held through omnibus accounts that are represented by an intermediary such as a broker, third-party administrator, registered investment adviser or other plan service provider. Class R shares are not available to: institutional non-retirement accounts; traditional and Roth IRAs; Coverdell Education Savings Accounts; SEPs and SAR-SEPs; SIMPLE IRAs; one-person Keogh plans; individual 403(b) plans; or 529 Plan accounts. Institutional Service Class Shares Institutional Service Class shares are available for purchase only by the following: retirement plans advised by financial professionals who are not associated with brokers or dealers primarily engaged in the retail securities business and rollover individual retirement accounts from such plans; retirement plans for which third-party administrators provide recordkeeping services and are compensated by the Funds for these services; a bank, trust company or similar financial institution investing for its own account or for trust accounts for which it has authority to make investment decisions as long as the accounts are part of a program that collects an administrative services fee; registered investment advisers investing on behalf of institutions and high net-worth individuals where the adviser is compensated by the Funds for providing services; or life insurance separate accounts using the investment to fund benefits for variable annuity contracts issued to governmental entities as an investment option for 457 or 401(k) plans. Institutional Class Shares Institutional Class shares are available for purchase only by the following:  funds of funds offered by affiliates of the Funds; 33 retirement plans for which no third-party administrator receives compensation from the Funds; institutional advisory accounts of the Adviser  s affiliates, those accounts which have client relationships with an affiliate of the Adviser, its affiliates and their corporate sponsors, subsidiaries; and related retirement plans; rollover individual retirement accounts from such institutional advisory accounts; a bank, trust company or similar financial institution investing for its own account or for trust accounts for which it has authority to make investment decisions as long as the accounts are not part of a program that requires payment of Rule 12b-1 or administrative service fees to the financial institution; registered investment advisers investing on behalf of institutions and high net-worth individuals where the advisers derive compensation for advisory services exclusively from clients; or high net-worth individuals who invest directly without using the services of a broker, investment adviser or other financial intermediary. Sales Charges and Fees Sales Charges Sales charges, if any, are paid to the Funds distributor. These fees are either kept or paid to your financial adviser or other intermediary. Distribution and Service Fees Each Fund has adopted a Distribution Plan under Rule 12b-1 of the Investment Company Act of 1940, which permits the Class A, Class C and Class R shares of the Funds to compensate the Funds distributor or any other entity approved by the Board of the Trust (collectively, payees) for expenses associated with distribution-related and/or shareholder services provided by such entities. These fees are paid to the Funds distributor and are either kept or paid to your financial adviser or other intermediary for distribution and shareholder services. Institutional Class and Institutional Service Class shares pay no 12b-1 fee. These 12b-1 fees are in addition to applicable sales charges and are paid from the Funds assets on an ongoing basis. (The fees are accrued daily and paid monthly.) As a result, 12b-1 fees increase the cost of your investment and over time may cost more than other types of sales charges. Under the Distribution Plan, Class A, Class C and Class R shares pay the Funds distributor annual amounts not exceeding the following: Class Class A shares Class C shares Class R shares As a % of Daily Net Assets 0.25% (distribution or service fee) 1.00% (0.25% service fee) 0.50% (0.25% of which may be either a distribution or service fee) Administrative Services Fees Class A, Class R and Institutional Service Class shares of the Funds are subject to fees pursuant to an Administrative Services Plan adopted by the Board of Trustees of the Trust. (These fees are in addition to Rule 12b-1 fees for Class A and Class R shares as described above.) These fees are paid by the Funds to broker-dealers or other financial intermediaries who provide administrative support services to beneficial shareholders on behalf of the Funds. Under the Administrative Services Plan, a Fund may pay a broker-dealer or other intermediary a maximum annual fee of 0.25% for Class A, Class R and Institutional Service Class shares; however, many intermediaries do not charge the maximum permitted fee or even a portion thereof. 34 Because these fees are paid out of a Fund  s Class A, Class R and Institutional Service Class assets on an ongoing basis, these fees will increase the cost of your investment in such share class over time and may cost you more than paying other types of fees. Revenue Sharing The Adviser and/or its affiliates (collectively, Aberdeen) may make payments for marketing, promotional or related services provided by broker-dealers and other financial intermediaries that sell shares of the Trust or which include them as investment options for their respective customers. These payments are often referred to as revenue sharing payments. The existence or level of such payments may be based on factors that include, without limitation, differing levels or types of services provided by the broker-dealer or other financial intermediary, the expected level of assets or sales of shares, the placing of some or all of the Funds on a recommended or preferred list and/or access to an intermediarys personnel and other factors. Revenue sharing payments are paid from Aberdeens own legitimate profits and other of its own resources (not from the Funds) and may be in addition to any Rule 12b-1 payments that are paid to broker-dealers and other financial intermediaries. The Trusts Board of Trustees will monitor these revenue sharing arrangements as well as the payment of advisory fees paid by the Funds to ensure that the levels of such advisory fees do not involve the indirect use of the Funds assets to pay for marketing, promotional or related services. Because revenue sharing payments are paid by Aberdeen and not from the Funds assets, the amount of any revenue sharing payments is determined by Aberdeen. In addition to the revenue sharing payments described above, Aberdeen may offer other incentives to sell shares of the Funds in the form of sponsorship of educational or other client seminars relating to current products and issues, assistance in training or educating an intermediarys personnel and/or entertainment or meals. These payments may also include, at the direction of a retirement plans named fiduciary, amounts to a retirement plan intermediary to offset certain plan expenses or otherwise for the benefit of plan participants and beneficiaries. The recipients of such payments may include: the Funds distributor and other affiliates of the Adviser; broker-dealers; financial institutions; and other financial intermediaries through which investors may purchase shares of a Fund. Payments may be based on current or past sales, current or historical assets or a flat fee for specific services provided. In some circumstances, such payments may create an incentive for an intermediary or its employees or associated persons to sell shares of a Fund to you instead of shares of funds offered by competing fund families. Contact your financial intermediary for details about revenue sharing payments it may receive. Notwithstanding the revenue sharing payments described above, the Adviser and all subadvisers to the Trust are prohibited from considering a broker-dealers sale of any of the Trusts shares in selecting such broker-dealer for the execution of Fund portfolio transactions, except as may be specifically permitted by law. Fund portfolio transactions nevertheless may be effected with broker-dealers who coincidentally may have assisted customers in the purchase of Fund shares, although neither such assistance nor the volume of shares sold of the Trust or any affiliated investment company is a qualifying or disqualifying factor in the investment advisers selection of such broker-dealer for portfolio transaction execution. 35 Contacting Aberdeen Funds Customer Service Representatives are available 8 a.m. to 9 p.m. Eastern Time, Monday through Friday at 866-667-9231. Automated Voice Response Call 866-667-9231, 24 hours a day, seven days a week, for easy access to mutual fund information. Choose from a menu of options to: make transactions; hear fund price information; and obtain mailing and wiring instructions. Internet Go to www.aberdeeninvestments.com 24 hours a day, seven days a week, for easy access to your mutual fund accounts. The website provides instructions on how to select a password and perform transactions. On the website, you can: download Fund prospectuses; obtain information on the Aberdeen Funds; access your account information; and request transactions, including purchases, redemptions and exchanges. By Regular Mail Aberdeen Funds, P.O. Box 183148, Columbus, Ohio 43218-3148. By Overnight Mail Aberdeen Funds, 3435 Stelzer Road, Columbus, Ohio 43219. By Fax 866-923-4269. 36 Share Price The net asset value or NAV is the value of a single share. A separate NAV is calculated for each share class of a Fund. The NAV is: calculated at the close of regular trading (usually 4 p.m. Eastern Time) each day the New York Stock Exchange is open. generally determined by dividing the total net market value of the securities and other assets owned by a Fund allocated to a particular class, less the liabilities allocated to that class, by the total number of outstanding shares of that class. The purchase or offering price for Fund shares is the NAV (for a particular class) next determined after the order is received in good form by a Funds transfer agent or an authorized intermediary, plus any applicable sales charge. The Funds do not calculate NAV on days when the New York Stock Exchange is closed. New Years Day Martin Luther King, Jr. Day Presidents Day Good Friday Memorial Day Independence Day Labor Day Thanksgiving Day Christmas Day Other days when the New York Stock Exchange is closed. Foreign securities may trade in their local markets on days a Fund is closed. As a result, if a Fund holds foreign securities, its NAV may be impacted on days when investors may not be able to purchase or redeem shares. Buying Shares Fund Transactions  Class A and Class C Shares All transaction orders must be received by the Funds transfer agent in Columbus, Ohio or an authorized intermediary prior to the calculation of each Funds NAV to receive that days NAV. How to Buy Shares How to Exchange* or Sell** Shares B e sure to specify the class of shares *Exchange privileges may be amended or discontinued upon 60 days written notice to shareholders . you wish to purchase. Each Fund may reject any order to buy shares and may ** A medallion signature guarantee may be required. See Medallion Signature Guarantee below suspend the offering of shares at any time. Through an authorized intermediary . Through an authorized intermediary. The Funds or the Funds distributor The Funds or the Funds distributor hashas relationships with certain brokers and other financial intermediaries relationships with certain brokers and who are authorized to accept purchase, exchange and redemption other financial intermediaries who are orders for the Funds. Your transaction is processed at the NAV next authorized to accept purchase, exchange calculated after the Fundss transfer agent or an authorized intermediary and redemption orders for the Funds. Your receives your order in proper form. transaction is processed at the NAV next calculated after the Funds transfer agent or an authorized intermediary receives your order in proper form. 37 By mail. Complete an application and send with a check made payable to: Aberdeen Funds. Payment must be made in U.S. dollars and drawn on a U.S. bank. The Funds do not accept cash, starter checks, third-party checks, travelers checks, credit card checks or money orders. By mail or fax. You may request an exchange or redemption by mailing or faxing a letter to Aberdeen Funds. The letter must include your account number(s) and the name(s) of the Fund(s) you wish to exchange from and to. The letter must be signed by all account owners. We reserve the right to request original documents for any faxed requests. By telephone. You will have automatic telephone privileges unless you decline this option on your application. The Funds follow procedures to confirm that telephone instructions are genuine and will not be liable for any loss, injury, damage or expense that results from executing such instructions. The Funds may revoke telephone privileges at any time, without notice to shareholders. By telephone. You will have automatic telephone privileges unless you decline this option on your application. The Funds follow procedures to confirm that telephone instructions are genuine and will not be liable for any loss, injury, damage or expense that results from executing such instructions. The Funds may revoke telephone privileges at any time, without notice to shareholders. For redemptions, shareholders who own shares in an IRA account should call 866-667-9231. Additional information for selling shares. A check made payable to the shareholder(s) of record will be mailed to the address of record. The Funds may record telephone instructions to redeem shares, and may request redemption instructions in writing, signed by all shareholders on the account. On-line. Transactions may be made through the Aberdeen Funds website at www .aberdeeninvestments.com . However, the Funds may discontinue on-line transactions of Fund shares at any time. On-line. Transactions may be made through the Aberdeen Funds website at www .aberdeeninvestments.com . However, the Funds may discontinue on-line transactions of Fund shares at any time. By bank wire. You may have your bank transmit funds by federal funds wire to the Funds custodian bank. (The authorization will be in effect unless you give the Funds written notice of its termination.) if you choose this method to open a new account, you must call our toll-free number before you wire your investment and arrange to fax your completed application. your bank may charge a fee to wire funds. the wire must be received by 4:00 p.m. in order to receive the current days NAV. By bank wire. The Funds can wire the proceeds of your redemption directly to your account at a commercial bank. A voided check must be attached to your application. (The authorization will be in effect unless you give the Funds written notice of its termination.) your proceeds typically will be wired to your bank on the next business day after your order has been processed. Aberdeen Funds deducts a $20 service fee from the redemption proceeds for this service. your financial institution may also charge a fee for receiving the wire. funds sent outside the U.S. may be subject to higher fees. Bank wire is not an option for exchanges. 38 By Automated Clearing House (ACH). You can fund your Aberdeen Funds account with proceeds from your bank via ACH on the second business day after your purchase order has been processed. A voided check must be attached to your application. Money sent through ACH typically reaches Aberdeen Funds from your bank in two business days. There is no fee for this service. (The authorization will be in effect unless you give the Funds written notice of its termination.) By Automated Clearing House (ACH). Your redemption proceeds can be sent to your bank via ACH on the second business day after your order has been processed. A voided check must be attached to your application. Money sent through ACH should reach your bank in two business days. There is no fee for this service. (The authorization will be in effect unless you give the Funds written notice of its termination.) ACH is not an option for exchanges. Retirement plan participants should contact their retirement plan administrator regarding transactions. Retirement plans or their administrators wishing to conduct transactions should call our toll-free number 866-667-9231. Eligible entities or individuals wishing to conduct transactions in Institutional Service Class or Institutional Class shares should call our toll-free number 866-667-9231. Retirement plan participants should contact their retirement plan administrator regarding transactions. Retirement plans or their administrators wishing to conduct transactions should call our toll-free number 866-667-9231. Eligible entities or individuals wishing to conduct transactions in Institutional Service Class or Institutional Class shares should call our toll-free number 866-667-9231. 39 Fair Value Pricing The Trusts Board of Trustees has adopted Valuation Procedures governing the method by which individual portfolio securities held by the Funds are valued in order to determine each Funds NAV. The Valuation Procedures provide that each Funds assets are valued primarily on the basis of market quotations. Where such market quotations are either unavailable or are deemed by the Adviser to be unreliable, a Pricing Committee, consisting of officers of the Trust and employees of the Adviser, meets to determine a manual fair valuation in accordance with the Valuation Procedures. In addition, the Pricing Committee will fair value securities whose value is affected by a significant event. Pursuant to the Valuation Procedures, any fair valuation decisions are subject to the review of the Valuation Committee of the Board of Trustees. A significant event is an event that materially affects the value of a domestic or foreign security that occurs after the close of the principal market on which such security trades but before the calculation of a Funds NAV. Significant events that could affect individual portfolio securities may include corporate actions such as reorganizations, mergers and buy-outs, corporate announcements on earnings, significant litigation, regulatory news such as government approvals and news relating to natural disasters affecting the issuers operations. Significant events that could affect a large number of securities in a particular market may include significant market fluctuations, market disruptions or market closings, governmental actions or other developments, or natural disasters or armed conflicts that affect a country or region. Due to the time differences between the closings of the relevant foreign securities exchanges and the time that a Funds NAV is calculated, a Fund may fair value its foreign investments more frequently than it does other securities. When fair value prices are utilized, these prices will attempt to reflect the impact of the financial markets perceptions and trading activities on a Funds foreign investments since the last closing prices of the foreign investments were calculated on their primary foreign securities markets or exchanges. Fair value pricing of foreign securities may occur on a daily basis, for instance, using data furnished by an independent pricing service that draws upon, among other information, the market values of foreign investments. Therefore, the fair values assigned to a Funds foreign investments may not be the quoted or published prices of the investments on their primary markets or exchanges. By fair valuing a security whose price may have been affected by significant events or by news after the last market pricing of the security, each Fund attempts to establish a price that it might reasonably expect to receive upon the current sale of that security. These procedures are intended to help ensure that the prices at which a Funds shares are purchased and redeemed are fair, and do not result in dilution of shareholder interests or other harm to shareholders. In -Kind Purchases Each Fund may accept payment for shares in the form of securities that are permissible investments for the Fund. Minimum Investments Class A and Class C Shares To open an account To open an IRA account Additional investments To start an Automatic Asset Accumulation Plan Additional Investments (Automatic Asset Accumulation Plan) Class R Shares To open an account Additional Investments $2,000 (per Fund) $1000 (per Fund) $100 (per Fund) $1,000 (per Fund) No Minimum No Minimum 40 Institutional Service Class Shares To open an account Additional Investments Institutional Class Shares To open an account Additional Investments $50,000 (per Fund) No Minimum $1,000,0000 (per Fund) No Minimum Minimum investment requirements do not apply to purchases by employees of the Adviser or its affiliates (or their spouses, children or immediate relatives), or to certain retirement plans, fee-based programs or omnibus accounts. If you purchase shares through an intermediary, different minimum account requirements may apply. The Trust reserves the right to waive the investment minimums under certain circumstances. Customer Identification Information To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person that opens a new account and to determine whether such persons name appears on government lists of known or suspected terrorists and terrorist organizations. As a result, unless such information is collected by the broker-dealer or other financial intermediary pursuant to an agreement, the Funds must obtain the following information for each person that opens a new account: name; date of birth (for individuals); residential or business street address (although post office boxes are still permitted for mailing); and Social Security number, taxpayer identification number or other identifying number. You may also be asked for a copy of your drivers license, passport or other identifying document in order to verify your identity. In addition, it may be necessary to verify your identity by cross-referencing your identification information with a consumer report or other electronic database. Additional information may be required to open accounts for corporations and other entities. Federal law prohibits the Fund and other financial institutions from opening a new account unless they receive the minimum identifying information listed above. After an account is opened, the Funds may restrict your ability to purchase additional shares until your identity is verified. The Funds may close your account or take other appropriate action if they are unable to verify your identity within a reasonable time. If your account is closed for this reason, your shares will be redeemed at the NAV next calculated after the account is closed. Accounts with Low Balances Maintaining small accounts is costly for the Funds and may have a negative effect on performance. Shareholders are encouraged to keep their accounts above each Funds minimum. If the value of your account falls below $2,000 ($1,000 for IRA accounts), you are generally subject to a $5 quarterly fee. Shares from your account are redeemed each quarter to cover the fee, which is returned to the Fund to offset small account expenses. Under some circumstances, each Fund may waive the quarterly fee. Each Fund reserves the right to redeem your remaining shares and close your account if a redemption of shares brings the value of your account below $2,000 ($1,000 for IRA Accounts). In such cases, you will be notified and given 60 days to purchase additional shares before the account is closed. Exchanging Shares 41 You may exchange your Fund shares for shares of any Aberdeen Fund that is currently accepting new investments as long as: both accounts have the same registration; your first purchase in the new fund meets its minimum investment requirement; and you purchase the same class of shares. For example, you may exchange between Class A shares of any Aberdeen Fund, but may not exchange between Class A shares and Class C shares. The exchange privileges may be amended or discontinued upon 60 days  written notice to shareholders. Generally, there are no sales charges for exchanges of Class C, Class R, Institutional Class or Institutional Service Class shares. However, if you exchange from Class A shares of a Fund with a lower sales charge to a fund with a higher sales charge, you may have to pay the difference in the two sales charges. if you exchange Class A shares that are subject to a CDSC, and then redeem those shares within 18 months of the original purchase, the CDSC applicable to the original purchase is charged. For purposes of calculating a CDSC, the length of ownership is measured from the date of original purchase and is not affected by any permitted exchange. Automatic Withdrawal Program You may elect to automatically redeem Class A and Class C shares in a minimum amount of $50. Complete the appropriate section of the Mutual Fund Application for New Accounts or contact your financial intermediary or the Funds transfer agent. Your account value must meet the minimum initial investment amount at the time the program is established. This program may reduce, and eventually deplete, your account. Generally, it is not advisable to continue to purchase Class A or Class C shares subject to a sales charge while redeeming shares using this program. An automatic withdrawal plan for Class C shares will be subject to any applicable CDSC. Selling Shares You can sell, or in other words redeem, your Fund shares at any time, subject to the restrictions described below. The price you receive when you redeem your shares is the NAV (minus any applicable sales charges or redemption fee) next determined after the Funds authorized intermediary or an agent of the Fund receives your properly completed redemption request. The value of the shares you redeem may be worth more or less than their original purchase price depending on the market value of the Funds investments at the time of the redemption. You may not be able to redeem your Fund shares or the Funds may delay paying your redemption proceeds if: the New York Stock Exchange is closed (other than customary weekend and holiday closings); trading is restricted; or an emergency exists (as determined by the Securities and Exchange Commission). Generally, the Fund will pay you for the shares that you redeem within three days after your redemption request is received. Payment for shares that you recently purchased may be delayed up to 10 business days from the purchase date to allow time for your payment to clear. The Fund may delay forwarding redemption proceeds for up to seven days if the account holder: is engaged in excessive trading or if the amount of the redemption request would disrupt efficient portfolio management or adversely affect the Fund. If you choose to have your redemption proceeds mailed to you and the redemption check is returned as undeliverable or is not presented for payment within six months, the Funds reserves the right to reinvest the 42 check proceeds and future distributions in the shares of the particular Fund at the Funds then-current NAV until you give the Funds different instructions. Under extraordinary circumstances, a Fund, in its sole discretion, may elect to honor redemption requests by transferring some of the securities held by the Fund directly to an account holder as a redemption in-kind. For more about Aberdeen Funds ability to make a redemption-in-kind, see the SAI. The Board of Trustees of the Trust has adopted procedures for redemptions in-kind by shareholders including affiliated persons of a Fund. Affiliated persons of a Fund include shareholders who are affiliates of the Adviser and shareholders of the Fund owning 5% or more of the outstanding shares of that Fund. These procedures provide that a redemption in-kind shall be effected at approximately the affiliated shareholders proportionate share of the Funds current net assets, and are designed so that such redemptions will not favor the affiliated shareholder to the detriment of any other shareholder. Medallion Signature Guarantee A medallion signature guarantee is required for redemptions of shares of a Fund in any of the following instances: your account address has changed within the last 15 calendar days; the redemption check is made payable to anyone other than the registered shareholder; the proceeds are mailed to any address other than the address of record; or the redemption proceeds are being wired to a bank for which instructions are currently not on your account. A medallion signature guarantee is a certification by a bank, brokerage firm or other financial institution that a customers signature is valid. Medallion signature guarantees can be provided by members of the STAMP program. We reserve the right to require a medallion signature guarantee in other circumstances, without notice. Excessive or Short-Term Trading The Aberdeen Funds seek to discourage excessive or short-term trading (often described as market timing). Excessive trading (either frequent exchanges between Aberdeen Funds or sales and repurchases of Aberdeen Funds within a short time period) may: disrupt portfolio management strategies; increase brokerage and other transaction costs; and negatively affect fund performance. Each Fund may be more or less affected by short-term trading in Fund shares, depending on various factors such as the size of the Fund, the amount of assets the Fund typically maintains in cash or cash equivalents, the dollar amount, number and frequency of trades in fund shares and other factors. A fund that invests in foreign securities may be at greater risk for excessive trading. Investors may attempt to take advantage of anticipated price movements in securities held by the Funds based on events occurring after the close of a foreign market that may not be reflected in a Funds NAV (referred to as arbitrage market timing). Arbitrage market timing may also be attempted in funds that hold significant investments in small-cap securities, high-yield bonds and other types of investments that may not be frequently traded. There is the possibility that arbitrage market timing, under certain circumstances, may dilute the value of Fund shares if redeeming shareholders receive proceeds (and buying shareholders receive shares) based on NAVs that do not reflect appropriate fair value prices. The Board of Trustees of the Trust has adopted and implemented the following policies and procedures to detect, discourage and prevent excessive or short-term trading in the Funds: Monitoring of Trading Activity 43 The Funds, through the Adviser, its subadviser and its agents, monitor selected trades and flows of money in and out of the Funds in an effort to detect excessive short-term trading activities. If a shareholder is found to have engaged in excessive short-term trading, the Funds may, in their discretion, ask the shareholder to stop such activities or refuse to process purchases or exchanges in the shareholders account. Restrictions on Transactions Whenever a Fund is able to identify short-term trades or traders, such Fund has broad authority to take discretionary action against market timers and against particular trades and uniformly will apply the short-term trading restrictions to all such trades that the Fund identifies. A Fund also has sole discretion to: restrict purchases or exchanges that a Fund or its agents believe constitute excessive trading and reject transactions that violate a Funds excessive trading policies or its exchange limits. Each Fund has also implemented redemption and exchange fees to certain accounts to discourage excessive trading and to help offset the expense of such trading. In general: an exchange equaling 1% or more of a Funds NAV may be rejected and redemption and exchange fees are imposed on certain Aberdeen Funds. These Aberdeen Funds may assess either a redemption fee if you redeem your Fund shares or an exchange fee if you exchange your Fund shares into another Aberdeen Fund. The short-term trading fees are deducted from the proceeds of the redemption of the affected Fund shares. Fair Valuation The Funds have fair value pricing procedures in place as described above in Section 5, Investing with Aberdeen Funds: Buying SharesShare Price. Despite its best efforts, Aberdeen Funds may be unable to identify or deter excessive trades conducted through certain intermediaries or omnibus accounts that transmit aggregate purchase, exchange and redemption orders on behalf of their customers. In short, Aberdeen Funds may not be able to prevent all market timing and its potential negative impact. Exchange and Redemption Fees In order to discourage excessive trading, the Aberdeen Funds impose exchange and redemption fees on shares held in certain types of accounts. If you redeem or exchange your shares in such account within a designated holding period, the redemption fee is paid directly to the fund from which the shares are being redeemed and is designed to offset brokerage commissions, market impact and other costs associated with short-term trading of fund shares. For purposes of determining whether a redemption fee applies to an affected account, shares that were held the longest are redeemed first. If you exchange assets into a fund with a redemption/exchange fee, a new period begins at the time of the exchange. Redemption and exchange fees do not apply to: shares redeemed or exchanged under regularly scheduled withdrawal plans; shares purchased through reinvested dividends or capital gains; shares redeemed following the death or disability of a shareholder. The disability, determination of disability and subsequent redemption must have occurred during the period the fee applied; shares redeemed in connection with mandatory withdrawals from traditional IRAs after age 70½ and other required distributions from retirement accounts; shares redeemed or exchanged from retirement accounts within 30 days of an automatic payroll deduction; or shares redeemed or exchanged by any fund of funds that is affiliated with a Fund. With respect to shares redeemed or exchanged following the death or disability of a shareholder, mandatory retirement plan distributions or sale within 30 calendar days of an automatic payroll deduction, you must inform Customer Service or your intermediary that the fee does not apply. You may be required to show 44 evidence that you qualify for the exception. Redemption and exchange fees will be assessed unless or until the Fund is notified that an account is exempt. Only certain intermediaries have agreed to collect the exchange and redemption fees from their customer accounts. In addition, the fees do not apply to certain types of accounts held through intermediaries, including certain: broker wrap fee and other fee-based programs; qualified retirement plan accounts omnibus accounts where there is no capability to impose a redemption fee on underlying customers accounts; and intermediaries that do not or cannot report sufficient information to impose an exchange fee on their customer accounts. To the extent that exchange and redemption fees cannot be collected on particular transactions and excessive trading occurs, the remaining Fund shareholders bear the expense of such frequent trading. 45 The following Aberdeen Funds may assess the fee listed below on the total value of shares that are redeemed or exchanged out of one of these funds into another Aberdeen Fund if you have held the shares of the fund for less than the minimum holding period listed below: Minimum Exchange/ Holding Period Fund Redemption Fee (Calendar Days) Aberdeen China Opportunities Fund 2.00% 90 Aberdeen Developing Markets Fund 2.00% 90 Aberdeen Global Financial Services Fund 2.00% 90 Aberdeen Health Sciences Fund 2.00% 90 Aberdeen Natural Resources Fund 2.00% 90 Aberdeen Technology and Communications Fund 2.00% 90 Aberdeen Global Utilities Fund 2.00% 90 Aberdeen Hedged Core Equity Fund 2.00% 90 Aberdeen International Equity Fund 2.00% 90 Aberdeen Select Mid Cap Growth Fund 2.00% 90 Aberdeen Small Cap Fund 2.00% 90 Aberdeen Small Cap Opportunities Fund 2.00% 90 Aberdeen Small Cap Growth Fund 2.00% 90 Aberdeen Select Small Cap Fund 2.00% 90 Aberdeen Small Cap Value Fund 2.00% 90 Aberdeen Equity Long-Short Fund 2.00% 90 Aberdeen Select Worldwide Fund 2.00% 90 Aberdeen Select Equity Fund 2.00% 30 Aberdeen Select Growth Fund 2.00% 30 Aberdeen Core Plus Income Fund 2.00% 15 Aberdeen Core Income Fund 2.00% 15 Aberdeen Tax-Free Income Fund 2.00% 7 46 Section 6 Distributions and Taxes The following information is provided to help you understand the income and capital gains you may earn while you own Fund shares, as well as certain federal income tax consequences of owning Fund shares. The Funds intend to qualify each year as a regulated investment company under the Internal Revenue Code. As a regulated investment company, the Funds generally pay no federal income tax on the income and gains distributed to you. The amount of any distribution will vary, and there is no guarantee the Funds will pay either an income dividend or a capital gains distribution. For tax advice about your personal tax situation, please speak with your tax adviser. Income and Capital Gains Distributions The Core Plus Income Fund expects to declare and distribute its net investment income monthly, if any, to shareholders as dividends. The Core Income Fund expects to declare daily and distribute monthly its net investment income, if any, to shareholders as dividends. Capital gains, if any, may be distributed at least annually. The Funds may distribute income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on a Fund. All income and capital gains distributions are automatically reinvested in shares of the applicable Fund. You may request a payment in cash in writing if the distribution is in excess of $5. If you choose to have dividends or capital gains distributions, or both, mailed to you and the distribution check is returned as undeliverable or is not presented for payment within six months, the Trust reserves the right to reinvest the check proceeds and future distributions in the shares of the applicable Fund at the Funds then-current NAV until you give the Trust different instructions. If you are a taxable investor, dividends and capital gains distributions you receive from a Fund, whether you reinvest your distributions in additional Fund shares or receive them in cash, are subject to federal income tax, state taxes or local taxes: distributions are taxable to you at either ordinary income or capital gains tax rates; distributions of short-term capital gains are federally taxable at applicable ordinary income tax rates; distributions of long-term capital gains are taxable to you as long-term capital gains no matter how long you have owned your Fund shares; either none or only a small portion of the income dividends paid to you by the Fund will (i) in the case of individual shareholders, be qualified dividend income eligible for taxation at long-term capital gains tax rates provided certain holding period requirements are met, or (ii) in the case of corporate shareholders, be eligible for the corporate dividend-received deduction subject to certain limitations. This is because the Fund invests primarily in fixed income securities that earn interest income; and distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if they were paid in December. The amount and type of income dividends and the tax status of any capital gains distributed to you are reported on Form 1099-DIV, which we send to you annually during tax season (unless you hold your shares in a qualified tax-deferred plan or account or are otherwise not subject to federal income tax). Mutual funds may reclassify income after your tax reporting statement is mailed to you. This can result from the rules in the Internal Revenue Code that effectively prevent mutual funds, such as the Funds, from ascertaining with certainty, until after the calendar year end, and in some cases a Funds fiscal year end, the final amount and character of distributions the Fund has received on its investments during the prior calendar year. Prior to issuing your statement, the Funds make every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders. However, when necessary, the Funds will send you a corrected Form 1099 to reflect reclassified information. Distributions from a Fund (both taxable dividends and capital gains) are normally taxable to you when made, regardless of whether you reinvest these distributions or receive them in cash (unless you hold your shares in a qualified tax-deferred plan or account or are otherwise not subject to federal income tax). 47 If you are a taxable investor and invest in a Fund shortly before it makes a capital gains distribution, some of your investment may be returned to you in the form of a taxable distribution. This is commonly known as buying a dividend. Selling and Exchanging Shares Selling your shares may result in a realized capital gain or loss, which is subject to federal income tax. For tax purposes, an exchange from one Aberdeen Fund to another is the same as a sale. For individuals, any long-term capital gains you realize from selling Fund shares are taxed at a maximum rate of 15% (or 0% for individuals in the 10% and 15% federal income tax rate brackets). Short-term capital gains are taxed at ordinary income tax rates. You or your tax adviser should track your purchases, tax basis, sales and any resulting gain or loss. If you redeem Fund shares for a loss, you may be able to use this capital loss to offset any other capital gains you have. Other Tax Jurisdictions Distributions may be subject to state and local taxes, even if not subject to federal income taxes. State and local tax laws vary; please consult your tax adviser. Non-U.S. investors may be subject to U.S. withholding at a 30% or lower treaty tax rate and estate tax, and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits. Tax Status for Retirement Plans and Other Tax-Deferred Accounts When you invest in a Fund through a qualified employee benefit plan, retirement plan or some other tax-deferred account, income dividends and capital gains distributions generally are not subject to current federal income taxes. In general, these plans or accounts are governed by complex tax rules. You should ask your tax adviser or plan administrator for more information about your tax situation, including possible state or local taxes. Backup Withholding By law, you may be subject to backup withholding on a portion of your taxable distributions and redemption proceeds unless you provide your correct Social Security or taxpayer identification number and certify that (1) this number is correct, (2) you are not subject to backup withholding, and (3) you are a U.S. person (including a U.S. resident alien). You may also be subject to withholding if the Internal Revenue Service instructs us to withhold a portion of your distributions and proceeds. When withholding is required, the amount is 28% of any distributions or proceeds paid. This discussion of Distributions and Taxes is not intended or written to be used as tax advice. Because everyones tax situation is unique, you should consult your tax professional about Federal, state, local or foreign tax consequences before making an investment in the Funds. Section 7 Financial Highlights Because the Funds are new, they have no financial history. 48 Information from Aberdeen Funds Please read this Prospectus before you invest, and keep it with your records. The following documents which may be obtained free of charge  contain additional information about the Funds: Statement of Additional Information (incorporated by reference into this Prospectus) Annual Reports (which contain discussions of the market conditions and investment strategies that significantly affected the Funds performance) Semiannual Reports The above documents are available free of charge at the Aberdeen Funds website at www .aberdeeninvestments.com . To obtain any of the above documents free of charge, to request other information about the Funds, or to make other shareholder inquiries, you may also contact us at the address or toll free number listed below. To reduce the volume of mail you receive, only one copy of financial reports, prospectuses, other regulatory materials and other communications will be mailed to your household (if you share the same last name and address). You can call us at 866-667-9231, or write to us at the address listed below, to request (1) additional copies free of charge, or (2) that we discontinue our practice of mailing regulatory materials together. If you wish to receive regulatory materials and/or account statements electronically, you can sign-up for our free e-delivery service. Please visit the Funds website at www .aberdeeninvestments.com or call 866-667-9231 for information. For Additional Information Contact: By Regular Mail: Aberdeen Funds P.O. Box 183148 Columbus, Ohio 43218-3148 By Overnight Mail: Aberdeen Funds 3435 Stelzer Road Columbus, Ohio 43219 For 24-Hour Access: 866-667-9231 (toll free) Customer Service Representatives are available 8 a.m. - 9 p.m. Eastern Time, Monday through Friday. Call after 7 p.m. Eastern Time for closing share prices. Also visit the Aberdeen Funds website at www .aberdeeninvestments.com . Information From the Securities and Exchange Commission (SEC) You can obtain information about the Funds, including the SAI from the SEC on the SEC  s EDGAR database via the Internet at www.sec.gov; by electronic request to publicinfo@sec.gov; in person at the SEC  s Public Reference Room in Washington, D.C. (For their hours of operation, call 202-551-8090); or by mail by sending your request to Securities and Exchange Commission Public Reference Section, Washington, D.C. 20549-0102 (The SEC charges a fee to copy any documents). THE TRUST  S INVESTMENT COMPANY ACT FILE NO.: 811-22132 Statement of Additional Information November 17, 2008 ABERDEEN FUNDS Aberdeen Core Plus Income Fund Aberdeen Core Income Fund Aberdeen Funds (the Trust) is a registered open-end investment company consisting of 27 series as of the date hereof. This Statement of Additional Information (SAI) relates to the series of Trust listed above (each, a Fund and collectively, the Funds). This SAI is not a prospectus but is incorporated by reference into the Prospectus for the Funds. It contains information in addition to and more detailed than that set forth in the Prospectus and should be read in conjunction with the Funds Prospectus.
